Exhibit 10

EXECUTION VERSION

 

 

 

LOGO [g242678ex10_pg001a.jpg]

THIRD

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

November 7, 2011

among

MATRIX SERVICE COMPANY,

as a Borrower, along with the Canadian Borrowers

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender and Issuing Bank

the LENDERS party hereto

BANK OF AMERICA, N.A.,

as Syndication Agent

WELLS FARGO BANK, N.A.,

as Documentation Agent

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

LOGO [g242678ex10_pg001b.jpg]

 

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

TABLE OF CONTENTS

 

             Page  

ARTICLE I

 

Definitions

     2   

Section 1.01.

 

Defined Terms

     2   

Section 1.02.

 

Classification of Loans and Borrowings

     23   

Section 1.03.

 

Terms Generally

     23   

Section 1.04.

 

Accounting Terms; GAAP

     23   

Section 1.05.

 

Currency Matters

     23   

ARTICLE II.

 

The Credits

     24   

Section 2.01.

 

Loans and Revolving Loan Commitments

     24   

Section 2.02.

 

Loans and Borrowings

     24   

Section 2.03.

 

Requests for Revolving Borrowings

     25   

Section 2.04.

 

Increase in Aggregate Revolving Loan Commitments

     26   

Section 2.05.

 

Swingline Loans

     27   

Section 2.06.

 

Letters of Credit

     29   

Section 2.07.

 

Funding of Borrowings

     32   

Section 2.08.

 

Interest Elections

     33   

Section 2.09.

 

Termination and Reduction of Revolving Loan Commitments

     34   

Section 2.10.

 

Repayment of Loans; Evidence of Debt

     35   

Section 2.11.

 

Prepayment of Loans

     36   

Section 2.12.

 

Fees

     36   

Section 2.13.

 

Interest

     38   

Section 2.14.

 

Alternate Rate of Interest

     40   

Section 2.15.

 

Increased Costs

     40   

Section 2.16.

 

Break Funding Payments

     42   

Section 2.17.

 

Taxes

     42   

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     45   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     47   

Section 2.20.

 

Defaulting Lenders

     47   

ARTICLE III.

 

Representations and Warranties

     50   

Section 3.01.

 

Organization; Powers

     50   

Section 3.02.

 

Authorization; Enforceability

     50   

Section 3.03.

 

Governmental Approvals; No Conflicts

     50   

Section 3.04.

 

Financial Condition; No Material Adverse Change; Absence of Default

     50   

Section 3.05.

 

Properties

     51   

Section 3.06.

 

Litigation and Environmental Matters

     51   

Section 3.07.

 

Compliance with Laws and Agreements; Default

     51   

Section 3.08.

 

Investment and Holding Company Status

     51   



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.09.

 

Taxes

     52   

Section 3.10.

 

ERISA; Canadian Pension and Benefit Plans

     52   

Section 3.11.

 

Plan Assets; Prohibited Transactions; ERISA

     52   

Section 3.12.

 

Disclosure

     53   

Section 3.13.

 

Subsidiaries

     53   

Section 3.14.

 

Material Agreements

     53   

Section 3.15.

 

Post-Retirement Benefits

     53   

Section 3.16.

 

Solvency

     53   

Section 3.17.

 

Payment and Performance Bonds

     54   

Section 3.18.

 

Commercial Tort Claims

  

 

54

  

ARTICLE IV.

 

Conditions

     54   

Section 4.01.

 

Closing Date

     54   

Section 4.02.

 

Each Credit Event

     56   

ARTICLE V.

 

Affirmative Covenants

     57   

Section 5.01.

 

Financial Statements; Ratings Change and Other Information

     57   

Section 5.02.

 

Notices of Material Events

     59   

Section 5.03.

 

Existence; Conduct of Business

     59   

Section 5.04.

 

Payment of Obligations

     59   

Section 5.05.

 

Maintenance of Properties; Insurance

     59   

Section 5.06.

 

Books and Records; Inspection Rights

     60   

Section 5.07.

 

Compliance with Laws

     60   

Section 5.08.

 

Use of Proceeds and Facility LCs

     60   

Section 5.09.

 

Additional Subsidiaries; Foreign Subsidiaries

     60   

Section 5.10.

 

Collateral Records

     62   

Section 5.11.

 

Security Interests

     62   

Section 5.12.

 

Matrix Service Specialized Transport, Inc.

     63   

Section 5.13.

 

Canadian Benefit Plans

     63   

ARTICLE IV.

 

Negative Covenants

     63   

Section 6.01.

 

Indebtedness

     63   

Section 6.02.

 

Liens

     64   

Section 6.03.

 

Fundamental Changes

     65   

Section 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     65   

Section 6.05.

 

Swap Agreements

     69   

Section 6.06.

 

Restricted Payments

     69   

Section 6.07.

 

Transactions with Affiliates

     70   

Section 6.08.

 

Restrictive Agreements

     70   

Section 6.09.

 

Amendments to Agreements

     70   

Section 6.10.

 

Sale of Accounts

     70   

Section 6.11.

 

Off-Balance Sheet Liabilities

     70   



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 6.12.

 

Contingent Obligations

     70   

Section 6.13

 

Letters of Credit

     71   

Section 6.14.

 

Senior Leverage Ratio

     71   

Section 6.15.

 

Fixed Charge Coverage Ratio

     71   

Section 6.16

 

Employee Pension Benefit Plan; Canadian Pension Plans

     71   

ARTICLE VII.

 

Events of Default

     71   

ARTICLE VIII.

 

The Administrative Agent

     75   

Section 8.01.

 

Appointment

     75   

Section 8.02.

 

Administrative Agent and Lender

     75   

Section 8.03.

 

Collateral; Required Lenders

     75   

Section 8.04.

 

Duties

     76   

Section 8.05.

 

Communications; Counsel

     77   

Section 8.06.

 

Sub-Agents

     77   

Section 8.07.

 

Successor

     77   

Section 8.08.

 

Lenders’ Reliance; Decisions

     77   

ARTICLE IX

 

Miscellaneous

     78   

Section 9.01.

 

Notices

     78   

Section 9.02.

 

Waivers; Amendments

     78   

Section 9.03.

 

Expenses; Indemnity; Damage Waiver

     79   

Section 9.04.

 

Successors and Assigns

     80   

Section 9.05.

 

Disclosure

     84   

Section 9.06.

 

Survival

     84   

Section 9.07.

 

Counterparts; Integration; Effectiveness

     85   

Section 9.08.

 

Severability

     85   

Section 9.09.

 

Right of Set-off

     85   

Section 9.10.

 

Governing Law; Jurisdiction; Consent to Service of Process

     85   

Section 9.11.

 

Waiver of Jury Trial

     86   

Section 9.12.

 

Headings

     86   

Section 9.13.

 

Confidentiality

     86   

Section 9.14.

 

Interest Rate Limitation

     87   

Section 9.15.

 

USA PATRIOT Act

     87   



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULES:

 

Schedule 2.01

   Lenders and Revolving Loan Commitments

Schedule 3.05

   Properties Subject to Title Defects that Might Interfere with Ability to
Conduct Business as Currently Conducted or to Utilize Such Properties for their
Intended Purpose

Schedule 3.06

   Litigation

Schedule 3.10(a)

   ERISA Events

Schedule 3.13

   Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,
Ownership Percentages Held by the Company or other Subsidiaries)

Schedule 3.18

   List and Brief Description of Payment and Performance Bonds Utilized By the
Company

Schedule 6.01

   Existing Indebtedness

Schedule 6.02

   Existing Liens

Schedule 6.08

   Existing Restrictions (On Ability to Create, Incur or Permit Liens, On
Ability to Pay Distributions or to repay loans or to guarantee Indebtedness,
Etc.)

Schedule 7(v)

   Entities that Will Discontinue Business or Make a Material Change in the
Nature of or Manner of Business

Schedule 7(w)

   Entities that are not Required to Maintain Permits; Properties to Be Released

EXHIBITS:

 

Exhibit A

   Form of Assignment and Assumption Agreement

Exhibit B

   Form of Opinion of the Borrowers’ Counsel

Exhibit C

   Form of Compliance Certificate

Exhibit D

   List of Existing Guarantees

Exhibit E

   List of Existing Security Agreements

Exhibit F

   List of Mortgages

Exhibit G

   List and Brief Description of Existing Facility LCs

Exhibit H

   Form of U.S. Tax Certificate

Exhibit I

   Matrix Service Company Investment Policy



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
November 7, 2011, among MATRIX SERVICE COMPANY, a Delaware corporation, the
other BORROWERS party hereto, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

RECITALS

A. MATRIX SERVICE COMPANY, a Delaware corporation (the “Company”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”) and as a
Lender, Issuing Bank and Swingline Lender, and the financial institutions
therein named as the Lenders, are parties to that certain Second Amended and
Restated Credit Agreement dated as of November 30, 2006 (the “Second A&R Credit
Agreement”), which amended and restated in its entirety the First A&R Credit
Agreement (as subsequently defined herein). The First A&R Credit Agreement
amended and restated in its entirety the Initial Credit Agreement (as
subsequently defined herein).

B. The Second A&R Credit Agreement was subsequently amended by (i) that certain
First Amendment to Second Amended and Restated Credit Agreement dated July 6,
2007, (ii) that certain Second Amendment to Second Amended and Restated Credit
Agreement dated February 11, 2009, (iii) that certain Third Amendment to Second
Amended and Restated Credit Agreement dated September 24, 2010, (iv) that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
March 31, 2011, and (vi) that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated July 15, 2011 (the Second A&R Credit Agreement,
as so amended, is hereinafter referred to as the “Credit Agreement”).

C. Certain lenders under the Credit Agreement have assigned their interests and
obligations as lenders thereunder to the Lenders under this Agreement.

D. The Company has requested an increase in the amount of available revolving
credit and that a portion of the revolving credit be made available in Canadian
Dollars to the Canadian Borrowers described herein, and the Company,
Administrative Agent and the Lenders have agreed to make further amendments to
the Credit Agreement and to restate and amend the Credit Agreement in its
entirety, as set forth below.

E. The Borrowers, Administrative Agent and the Lenders intend that any
outstanding “Loans” under the Credit Agreement shall, on the Closing Date, be
continued, renewed, restated and converted into Loans under this Agreement (but
shall not be deemed repaid).

F. This Agreement (i) amends and completely restates the terms of the financing
arrangements between the parties which prior hereto were set forth in the Credit
Agreement and (ii) describes certain modifications to the existing credit
arrangements between the Company and the Lenders. The purpose of this Agreement
is to set forth with particularity the terms of the financing arrangements
between the parties and to supersede the terms of any prior agreements
inconsistent with the terms hereof. The indebtedness of the Company to the
Lenders, however, is not satisfied or terminated, shall remain in full force and
effect, and shall remain an outstanding obligation of the Borrowers to the
Lenders as provided herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall have the meaning assigned to such term in Revised Article 9 of
the Oklahoma Uniform Commercial Code as in effect from time to time.

“Accounting Change” has the meaning assigned to such term in Section 1.04.

“Acquisition” means (i) the purchase or other acquisition (including pursuant to
any merger with any Person that was not a wholly owned Subsidiary prior to such
merger) of any Equity Interests of any other Person (including without
limitation the acquisition of any Equity Interest in any Joint Venture) or
(ii) the purchase or other acquisition (in one transaction or a series of
transactions) of the assets of any other Person or division thereof constituting
a business unit or ongoing business.

“Acquisition Documents” means the agreements, documents, and instruments
executed in connection with an Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase, in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Agreement.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.01 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitments” means $125,000,000.00, as such amount may
be increased from time to time pursuant to Section 2.04 of this Agreement or
reduced from time to time pursuant to the terms of this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, for the purposes of calculating the Alternate Base Rate, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page, also referred to as Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page), at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Period” has the meaning assigned to such term in Section 2.13(i).

“Applicable Rate” means, (i) until financial statements are required to be
delivered pursuant to Section 5.01(a) or (b), 0.75% per annum with respect to
ABR Loans, 2.25% with respect to Canadian Prime Rate Loans and 1.75% per annum
with respect to Eurodollar Loans and CDOR Rate Loans, and (ii) thereafter, for
any day, with respect to any ABR Loan, Eurodollar Loan, Canadian Prime Rate Loan
or CDOR Rate Loan, the applicable rate per annum set forth below in the chart
applicable to such Loan under the caption “ABR Spread” (as to ABR Loans),
“Canadian Prime Rate Spread” (as to Canadian Prime Rate Loans), “CDOR Spread”
(as to CDOR Rate Loans), or “Eurodollar Spread” (as to Eurodollar Loans), based
upon the Senior Leverage Ratio as of the prior fiscal quarter end:

 

APPLICABLE RATE – Revolving Loans   Senior
Leverage
Ratio   Eurodollar
Spread
Applicable Rate
(bps)     CDOR Spread
Applicable Rate
(bps)     ABR Spread
Applicable Rate
(bps)     Canadian Prime
Rate Spread
Applicable Rate
(bps)   ³ 2.00 to 1.00     250        250        150        300   
< 2.00 to 1.00,
but ³ 1.50 to
1.00     225        225        125        275    < 1.50 to 1.00,
but ³ 1.00 to
1.00     200        200        100        250    < 1.00 to 1.00     175       
175        75        225   

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Senior Leverage Ratio as reflected in the then most recent
financial statements delivered pursuant to Section 5.01(a) or (b). Adjustments,
if any, to the Applicable Rate shall be effective on the Margin Adjustment Date.
If the Company fails to deliver the financial statements to the Administrative
Agent at the time required pursuant to Section 5.01, then the Applicable Rate
shall be the highest

 

3



--------------------------------------------------------------------------------

Applicable Rate set forth in the foregoing table until five (5) Business Days
after such financial statements are so delivered.

“Applicable Revolving Loan Percentage” means, with respect to any Lender, the
percentage of the Aggregate Revolving Loan Commitments represented by such
Lender’s Revolving Loan Commitment. If the Revolving Loan Commitments have
terminated or expired, the Applicable Revolving Loan Percentages shall be
determined based upon the Revolving Loan Commitments most recently in effect,
giving effect to any assignments.

“Approved Counterparty” means any Lender or any Affiliate of a Lender.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Foreign Bank” means an “authorized foreign bank” as defined for the
purposes of the ITA.

“Authorized Officer” means (i) as to the Company, the President or any Vice
President or any other officer of the Company who is designated as an authorized
officer in the certificate delivered pursuant to Section 4.01 or who is
otherwise designated as such in a written certificate delivered by the Company
to the Administrative Agent, and (ii) as to any other Credit Party, the
President or any Vice President of such Credit Party or any other officer of
such Credit Party who is designated as an authorized officer in the certificate
delivered pursuant to Section 4.01 or who is otherwise designated as such in a
written certificate delivered by such Credit Party to the Administrative Agent.

“Availability” means, at any time, the difference between the Aggregate
Revolving Loan Commitments and the aggregate Revolving Credit Exposure of all
the Lenders.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Termination Date and the date
of termination of the Revolving Loan Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, individually or collectively, the Company and the Canadian
Borrowers.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of CDOR Rate Loans or Eurodollar
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto and New York City are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in US Dollar deposits in the London interbank
market.

“Canadian Benefit Plans” means all material employee benefit plans or
arrangements subject to the application of any Canadian benefit plan statutes or
regulations that are maintained or contributed to by the Company or any of its
Subsidiaries that are not Canadian Pension Plans, including all profit sharing,
savings, supplemental retirement, retiring allowance, severance, pension,
deferred compensation, welfare, bonus, incentive compensation, phantom stock,
legal services, supplementary unemployment benefit plans or arrangements and all
life, health, dental and disability plans and arrangements in which the
employees or former employees of the Company or any of its Subsidiaries
participate or are eligible to participate but excluding all stock option or
stock purchase plans.

“Canadian Borrower” means, individually or collectively, Matrix Service Inc., an
Ontario Canada corporation, Matrix Service Canada ULC, an Alberta unlimited
liability corporation, and Matrix Service Industrial Contractors ULC, a Nova
Scotia unlimited liability corporation.

“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars and
bearing interest at rate based upon the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn $” shall mean the lawful currency of Canada.

“Canadian Pension Plan” means all plans or arrangements which are considered to
be pension plans under, and are subject to the application of, any applicable
pension benefits standards statute or regulation in Canada established,
maintained or contributed to by the Company or any of its Subsidiaries for its
employees or former employees.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the greater of (i) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (ii) the sum of (a) the yearly interest rate to which
the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles
excluding (i) the cost of assets acquired with Capital Lease Obligations,
(ii) expenditures of insurance proceeds to rebuild or replace any asset after a
casualty loss and (iii) leasehold improvement expenditures for which the Company
or a Subsidiary is reimbursed promptly by the lessor.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or

 

5



--------------------------------------------------------------------------------

personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Capitalized Lease” means any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, as to which the
obligations of a Person who is lessee thereunder are required to be classified
and accounted for as a capital lease on a balance sheet of such Person under
GAAP.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps and Derivatives Association definitions, as modified and
amended from time to time, as of 10:00 a.m. Toronto local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest) plus (b) 0.10% per annum; provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. Toronto
local time on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a Business Day, then
as quoted by the Administrative Agent on the immediately preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to a Borrower which bears interest at a rate based on the CDOR Rate.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of more than 35% of the outstanding shares of voting stock of the
Company or (ii) occupation of a majority of the seats (excluding vacant seats)
on the board of directors of the Company by Persons who were neither
(a) nominated by the board of directors of the Company nor (b) appointed by
directors so nominated.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection

 

6



--------------------------------------------------------------------------------

therewith or in implementation thereof, shall be deemed to be a “Change in
“Law”, regardless of the date enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall mean any and all assets and rights and interests in or to
property of the Company and each of the other Credit Parties in which a Lien is
granted or purported to be granted pursuant to the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreements, Mortgages
and the Subsidiary Guaranties and such other documents, agreements, instruments
and certificates that are provided pursuant to Section 4.01(h).

“Company” means Matrix Service Company, a Delaware corporation.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period (i) plus, to the extent deducted in calculating
Consolidated Net Income for such period, (A) Consolidated Interest Expense,
(B) expense for income taxes paid or accrued, (C) depreciation, amortization and
other non-cash charges (including but not limited to non-cash compensation
expense recorded in accordance with ASC 718), (D) losses on sales of fixed
assets, (E) losses arising from the early extinguishment of Indebtedness, and
(F) extraordinary losses incurred other than in the ordinary course of business,
(ii) minus, to the extent included in Consolidated Net Income, (A) gains on
sales of fixed assets, (B) gains arising from the early extinguishment of
Indebtedness, and (C) extraordinary gains realized other than in the ordinary
course of business, all calculated for the Company and its Subsidiaries on a
consolidated basis without duplication and (iii) minus, to the extent included
in calculating Consolidated Net Income for such period, any Joint Venture
Non-Cash Income for such period. Notwithstanding the foregoing, with respect to
any rolling four quarter period during which a Permitted Acquisition has
occurred, for purposes of determining compliance with the Senior Leverage Ratio
or Fixed Charge Coverage Ratio, Consolidated EBITDA shall be calculated pro
forma (without duplication) as if the acquired Entity or business had been owned
during the entire four quarter period, on the basis of (x) the historical
financial statements of any Entity or business so acquired, and (y) the
assumption that the consolidated financial statements of the Company and its
Subsidiaries have been reformulated as if such Permitted Acquisition, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of the relevant four quarter period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant Acquisition at the weighted
average of the interest rates applicable to such Indebtedness) outstanding
during such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, for the Company and its Subsidiaries
on a consolidated basis, the sum of the following (without duplication): (i) all
Indebtedness for borrowed money, (ii) all Indebtedness for the deferred purchase
price of property or services, (iii) all Indebtedness evidenced by a note,
acceptance or other like instrument, (iv) all Capital Lease Obligations, and
(v) the aggregate undrawn and available amount of all outstanding Letters of
Credit except those issued to insurance providers based on expected losses on
worker’s compensation obligations.

“Consolidated Interest Expense” means, with reference to any applicable fiscal
quarter or fiscal year period, the interest expense of the Company and its
Subsidiaries calculated on a consolidated basis for such applicable period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Agreement” has the meaning assigned to such term in the Recitals above.

“Credit Party” means the Company, any other Borrower, or any Guarantor.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay

 

8



--------------------------------------------------------------------------------

over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. The term “Defaulting Lender”
shall also include any Designating Lender whose Designated Lender is a
Defaulting Lender.

“Designated Lender” means a Person that is to make Canadian Dollar Loans and
(i) is identified as a Designated Lender on the signature pages hereto or
(ii) shall have become a party to this Agreement pursuant to Section 9.04(f) and
is not otherwise a Lender.

“Designating Lender” means a each Lender that is identified as such on the
signature pages hereto and immediately below the signature of its Designated
Lender as well as each Lender that shall designate a Designated Lender pursuant
to Section 9.04(f) hereof.

“Designation Agreement” has the meaning assigned to such term in
Section 9.04(f).

“Distribution” means and includes, in respect of any corporation, partnership,
limited liability company, association or other business entity: (i) dividends
or other distributions or payments on capital stock or other Equity Interests in
such corporation, partnership, limited liability company, association or other
business entity (except distributions in such stock or other Equity Interest);
and (ii) the redemption, repurchase, retirement or acquisition of such stock or
other Equity Interests or of warrants, rights or other options to purchase such
stock or other Equity Interests (except when solely in exchange for such stock
or other Equity Interests), unless made contemporaneously from the net proceeds
of a sale of such stock or other Equity Interests.

“Dollars”, “US Dollars”, or “$” refers to lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders in council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, or the management, presence, release or threatened release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other

 

9



--------------------------------------------------------------------------------

consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Company and Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (b) any other
event, condition, course of action or inaction, or circumstance with respect to
any employee benefit plan as defined in Section 3(3) or ERISA of which the
Company or an ERISA Affiliate is an “employer” which has established or
maintained such plan, or is otherwise the employer in relation to it as
described and defined in Section 3(5) of ERISA, which materially reduces,
limits, prevents or ceases compliance of such employee benefit plan with ERISA,
the Code or other applicable laws and regulations.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Loan Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes imposed on (or measured by) net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which the Company is
located and (c) in the case of a Foreign Lender (other than an

 

10



--------------------------------------------------------------------------------

assignee pursuant to a request by the Company under Section 2.19(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non U.S. Lender’s failure to
comply with Section 2.17(f), except to the extent that such Non U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding Taxes pursuant to Section 2.17(a).

“Existing Facility LC” means any “Facility LC” issued under the Credit Agreement
that is outstanding as of the Closing Date; Exhibit G is a list and brief
description of the Existing Facility LCs.

“Existing Guarantees” means those certain Subsidiary Guaranty agreements
described on the attached Exhibit D, all in favor of the Administrative Agent
for the ratable benefit of the Lenders, as they may be ratified, amended or
modified and in effect from time to time.

“Existing Security Agreements” means those certain Pledge and Security
Agreements or similar agreements listed on the attached Exhibit E executed by
the Guarantors in favor of the Administrative Agent for the ratable benefit of
the Lenders, as they may be ratified, amended or modified and in effect from
time to time.

“Facility LC” means any standby or commercial Letter of Credit issued pursuant
to this Agreement and any Existing Facility LC.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“First A&R Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 20, 2005 between the Company, JPMorgan Chase
Bank, N.A. as Administrative Agent, a Lender and Issuing Bank, and the other
financial institutions therein named as the Lenders, as amended by that certain
First Amendment to Amended and Restated Credit Agreement dated as of October 17,
2006.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio determined as follows (with all calculations to be made for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis):

Numerator: Consolidated EBITDA for the previous four fiscal quarters ending on
such day less all Capital Expenditures and Distributions (not

 

11



--------------------------------------------------------------------------------

including Distributions made pursuant to and in accordance with stock incentive
plans, employee stock purchase plans or other benefit plans for management or
employees of the Company and its Subsidiaries) by the Company during the same
period.

Denominator: (i) net cash taxes paid for the previous four fiscal quarters
ending on such day, (ii) PLUS scheduled current maturities of any Indebtedness
for the next four fiscal quarters, (iii) PLUS Consolidated Interest Expense for
the previous four fiscal quarters ending on such day (excluding amounts included
in Consolidated Interest Expense for amortization of deferred financing fees).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company (or the relevant Canadian
Borrower, as applicable) is located. For purposes of this definition, (i) the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction, (ii) Canada, and each province or
territory therein, shall be deemed to constitute a single jurisdiction, and
(iii) a Lender that has designated a Canadian lending office in respect of Loans
made to a Canadian Borrower, or that is an Authorized Foreign Bank, shall be
deemed to be organized under the laws of the jurisdiction in which the Canadian
Borrower is located.

“Foreign Subsidiary” means any Subsidiary (other than Matrix Service Inc., an
Ontario, Canada corporation, Matrix Service Industrial Contractors ULC, a Nova
Scotia, Canada unlimited liability corporation, and Matrix Service ULC, an
Alberta, Canada unlimited liability corporation) that is organized under the
laws of a jurisdiction outside the United States of America.

“Foreign Subsidiary EBITDA” means, with reference to any period, the combined
net income of all Foreign Subsidiaries for such period (i) plus, to the extent
deducted in calculating net income for such period, (A) interest expense,
(B) expense for income taxes paid or accrued, (C) depreciation, amortization and
other non-cash charges (including but not limited to non-cash compensation
expense recorded in accordance with ASC 718), (D) losses on sales of fixed
assets, (E) losses arising from the early extinguishment of Indebtedness, and
(F) extraordinary losses incurred other than in the ordinary course of business,
(ii) minus, to the extent included in net income, (A) gains on sales of fixed
assets, (B) gains arising from the early extinguishment of Indebtedness, and
(C) extraordinary gains realized other than in the ordinary course of business,
(iii) minus, to the extent included in calculating net income for such period,
any Joint Venture Non-Cash Income for such period.

“Funded Bank Debt” on any particular date shall mean the sum of the following as
of such date: (i) the aggregate outstanding principal amount of all Revolving
Loans, (ii) the aggregate outstanding principal amount of all Swingline Loans
and (iii) the aggregate outstanding amount of all LC Reimbursement Obligations.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising

 

12



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
Letter of Credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means (i) those Persons who are guarantors under the Existing
Guarantees and (ii) all other Persons who may execute in favor of the
Administrative Agent, for the benefit of the Lenders, either any Guarantee in
respect of any or all of the Obligations in form acceptable to the Lenders or a
ratification and joinder of an Existing Guarantee in form acceptable to the
Lenders.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Increasing Lender” means a Lender that agrees to increase its Revolving Loan
Commitment in accordance with the provisions of Section 2.04 or a new Lender
that becomes party to this Agreement pursuant to the provisions of Section 2.04.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding current accounts payable incurred in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is

 

13



--------------------------------------------------------------------------------

liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Credit Agreement” means that certain Credit Agreement dated as of
March 7, 2003, between the Company, JPMorgan Chase Bank, N.A. as Administrative
Agent, a Lender and Issuing Bank, and the other financial institutions therein
named as the Lenders, as amended by that certain Amendment One to Credit
Agreement dated as of May 22, 2003, as further amended by that certain Amendment
Two to Credit Agreement dated as of August 22, 2003, as further amended by that
certain Amendment Three to Credit Agreement dated as of August 23, 2003, as
further amended by that certain Amendment Four to Credit Agreement dated as of
March 11, 2004, as further amended by that certain Amendment Five to Credit
Agreement dated as of May 6, 2004, as further amended by that certain Amendment
Six to Credit Agreement dated as of August 5, 2004, as further amended by that
certain Amendment Seven to Credit Agreement dated as of October 6, 2004, as
further amended by that certain Amendment Eight to Credit Agreement dated as of
November 30, 2004, as further amended by that certain Amendment Nine to Credit
Agreement dated as of April 22, 2005, and as further amended by that certain
Amendment Ten to Credit Agreement dated as of August 10, 2005.

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or any ABR Loan (other than a Swingline Loan), the last day of each March, June,
September and December, (b) with respect to any CDOR Rate Loan or any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a CDOR Borrowing or Eurodollar Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and (c) with respect to
any Swingline Loan, the last day of the month that such Loan is required to be
repaid.

“Interest Period” means, (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect and (b) with respect to any CDOR Borrowing,
the period commencing on the date of such Borrowing and ending on the date which
is 30, 60 or 90 days thereafter, as the Company may elect provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, (i) the
date of a Revolving Borrowing initially shall be the date on which such
Borrowing is made, and (ii) thereafter the initial date of the Interest Period
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

14



--------------------------------------------------------------------------------

“Inventory” shall have the meaning assigned to such term in Revised Article 9 of
the Oklahoma Uniform Commercial Code as in effect from time to time.

“Issuing Bank” means JPMorgan Chase, in its capacity as the issuer of Facility
LCs hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Facility LCs to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to
Facility LCs issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended from time to time (or any
successor statute).

“Joint Venture” means a Person (other than a natural person or Governmental
Authority) that is (i) formed to be or represents a joint venture between the
Company or one of its Subsidiaries and other Person(s) (regardless of the type
of entity used), and (ii) formed for the purpose of bidding for, undertaking or
handling specific projects or for the purpose of acquiring Equity Interests of
any other Person.

“Joint Venture Non-Cash Income” means the non-cash portion (as to the Company or
the applicable Subsidiary of the Company) of any income included in the
Company’s Consolidated Net Income that is generated by a Joint Venture.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and an authorized foreign bank under the Bank Act (Canada) acting
through its Toronto Branch.

“Judgment Currency” has the meaning assigned to such term in Section 9.16(a).

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.16(a).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Facility LC.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Facility LCs at such time plus (b) the aggregate amount of all
LC Reimbursement Obligations. The LC Exposure of any Lender at any time shall be
its Applicable Revolving Loan Percentage of the total LC Exposure at such time.

“LC Reimbursement Obligations” means, at any time, the aggregate outstanding
amount of all obligations of the Borrowers to reimburse the Issuing Bank for LC
Disbursements pursuant to Section 2.06 of this Agreement.

“Lead Arranger” means J.P. Morgan Securities LLC

“Lenders” means (i) the Persons listed on Schedule 2.01 as the Lenders and any
other Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption and (ii) the Designated Lenders,
if any; provided however that the term “Lender” shall exclude the Designated
Lenders when used in reference to a Borrowing (except to the extent a Designated
Lender is the obligee of a Canadian Dollar Loan actually funded by such
Designated Lender) or terms

 

15



--------------------------------------------------------------------------------

related to the Borrowings (except as noted above). Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person, or upon which such Person
is an account party or for which such Person is in any way liable.

“LIBO Rate” means with respect to any Eurodollar Borrowing for any Interest
Period, the interest rate determined by the Administrative Agent by reference to
Reuters Screen LIBOR01, also referred to as Reuters BBA Libor Rates Page 3750
(or on any successor or substitute page), at approximately 11:00 a.m. London
time, two Business Days prior to the commencement of the Interest Period for
dollar deposits with a maturity equal to such Interest Period. If no LIBO Rate
is available to the Administrative Agent, the applicable LIBO Rate for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which JPMorgan Chase offers to place US
Dollar deposits having a maturity equal to such Interest Period with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, all Notes issued pursuant to
Section 2.10(f), all letter of credit applications, all Collateral Documents,
and all other mortgages, security agreements and other collateral or security
documents, guaranty agreements and instruments from time to time made, issued or
executed by any Person in connection with this Agreement.

“Loans” means the loans made by the Lenders pursuant to or as described in this
Agreement.

“Margin Adjustment Date” means five (5) Business Days after each date on which
the Company delivers financial statements in accordance with Sections 5.01(a)
and (b) and the accompanying Compliance Certificate as required by
Section 5.01(c).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or any of the other Loan Documents, or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Facility
LCs) and Rate Management Obligations of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $2,000,000.00. For
purposes of determining Material Indebtedness, the “principal amount” of Rate
Management Obligations at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if the applicable Swap Agreement were terminated at such time.

 

16



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means (i) those tracts and parcels of real property and
all improvements thereon and appurtenances thereto described in the Perfection
Certificate owned in fee by the applicable Credit Party (as opposed to a
leasehold interest) and (ii) that tract or parcel of real property located at
the Port of Catoosa in which one or more of the Credit Party(s) has a leasehold
interest.

“Mortgages” means all fee or leasehold mortgages or deeds of trust, as
applicable, necessary to create a first and prior lien in favor of Agent with
respect to the fee or leasehold interest of the Company or its applicable
Subsidiary in the Mortgaged Properties, including but not limited to those
unreleased mortgages and deeds of trust described in part on the attached
Exhibit F, that have been executed and delivered in favor of Agent pursuant to
or in connection with the Initial Credit Agreement, the First A&R Credit
Agreement, Second A&R Credit Agreement, or the Credit Agreement, as they have
been or may be amended from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net PP&E” means, as of any date the net book value of all tangible assets of
the Company as of such date on a consolidated basis that (i) have an estimated
useful life of more than one (1) year as of the date of determination of the
amount of Net PP&E, (ii) are not intended for sale in the ordinary course of
business and (iii) are intended to be used or available for use by the Company
or one of the Subsidiaries.

“Note” means a promissory note delivered to a Lender as contemplated by
Section 2.10(f).

“Obligation Currency” has the meaning assigned to such term in Section 9.16(a).

“Obligations” means, without duplication, all any and all obligations,
contingent or otherwise, now existing or hereafter arising, of the Company and
the Subsidiaries to any of the Lenders or the Administrative Agent, or any of
their respective Affiliates, or any indemnified party, arising under or in
connection with the Loan Documents, whether now existing or hereafter arising,
including without limitation unpaid principal of and accrued and unpaid interest
on the Loans, all LC Reimbursement Obligations, all Rate Management Obligations
as to any of the Lenders under any Swap Agreements, any and all overdrafts, and
all accrued and unpaid fees and all expenses, reimbursements, indemnities and
other obligations of the Company to the Lenders or to any Lender, the
Administrative Agent, the Issuing Bank or any indemnified party under any of the
Loan Documents.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any so-called “synthetic lease”
transaction entered into by such Person, or (iii) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from clauses (ii) and (iii) Operating
Leases and Sale and Leaseback Transactions.

“Operating Lease” of a Person means any lease of property (other than a
Capitalized Lease) by such Person as lessee.

 

17



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a perfection certificate, in form and substance
satisfactory to the Administrative Agent, executed by an appropriate officer or
officers of the Company, certifying as to existence, description, location, and
other matters regarding, the Collateral.

“Permitted Acquisition” means an Acquisition as to which all the requirements of
Section 6.04(h) have either been met or waived in accordance with the provisions
of this Agreement.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or governmental charges or levies on its
property if the same either (1) shall not at the time be delinquent,
(2) thereafter can be paid without penalty, or (3) are being contested in good
faith by appropriate proceedings with adequate reserves having been set aside on
the books of the Company and its Subsidiaries in accordance with Agreement
Accounting Principles;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested by appropriate proceedings with adequate reserves having been
set aside on the books of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions, and other
social security or retirement benefit laws or regulations;

(d) Liens or other interests of customers or vendors under title retention
agreements or similar agreements whereby the Company or a Subsidiary obtains
possession (but not ownership) of materials or goods provided to the Company or
such Subsidiary by or for the account of a customer of the Company or such
Subsidiary for the purpose of fabrication, assembly or manufacturing, provided
that such interests attach only to such materials or goods;

 

18



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means investments permitted by the Company’s Investment
Policy as in effect as of the date hereof, a copy of which is attached as
Exhibit I.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created under any of the Loan
Documents on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by a Borrower under a Swap
Agreement.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

19



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, the Lenders having Revolving Credit
Exposures and unused Revolving Loan Commitments representing at least fifty
percent (50%) of the sum of the total Revolving Credit Exposures and unused
Revolving Loan Commitments at such time, provided that each Designating Lender
shall act on behalf of its Designated Lender in regard to any determination of
Required Lenders.

“Restated Credit Agreements” means, collectively, the Initial Credit Agreement,
the First A&R Credit Agreement and the Credit Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.04(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Termination Date” means November 7, 2016, or any earlier date
on which the Revolving Loan Commitments are reduced to zero or all Revolving
Loan Commitments are otherwise terminated pursuant to the terms hereof, and if
any such day is not a Business Day, then the next Business Day.

“Revolving Loan” means a Loan made pursuant to Section 2.01 of this Agreement
and also any Revolving Loan existing on the Closing Date.

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Facility
LCs and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased from time to time pursuant to
Section 2.04, (b) reduced from time to time pursuant to Section 2.09 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Loan
Commitment, as applicable.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

20



--------------------------------------------------------------------------------

“Security Agreement” means each Existing Security Agreement and any other
security agreement in a form acceptable to the Administrative Agent that is
executed by the Company or any Guarantor after the Closing Date, as each of them
has been or may be amended from time to time.

“Senior Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio determined as follows: (i) Consolidated Funded Indebtedness to
(ii) Consolidated EBITDA for the four fiscal quarters ending as of the last day
of such fiscal quarter.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to the Company, at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the Company in the Company’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the Company or one or more subsidiaries of the Company or by the Company and one
or more subsidiaries of the Company. Notwithstanding the foregoing, neither
Matrix Service, Inc., Panama (formed in Panama) nor San Luis Tank S.A. de C.V.
(formed in Mexico) shall be considered a Subsidiary as long as it is dormant,
has no assets, conducts no operations and the Company has no plan or intention
to utilize it for any purpose.

“Subsidiary Guaranty” means each Existing Guarantee and any other Guarantee in a
form acceptable to the Administrative Agent that is executed by any Guarantor or
other Person after the Closing Date pursuant to or in connection with any of the
Restated Credit Agreements or this Agreement, or any agreement amending any such
Guarantee, as each of them has been or may be amended from time to time.

“Subsidiary Trigger Date” has the meaning assigned to such term in
Section 5.09(e).

“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, property which represents more than five percent (5%) of the
consolidated assets of the Company and its Subsidiaries or property which is
responsible for more than ten percent (10%) of the consolidated net income of
the Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries for the
twelve-month period ending with the month in which such determination is made
(or if financial statements have

 

21



--------------------------------------------------------------------------------

not been delivered hereunder for that month, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Revolving Loan Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Target” has the meaning assigned to such term in Section 6.04(h)(ix).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings, including interest and penalties in respect
thereof, imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Facility LCs hereunder and the granting and perfection of Liens to
secure repayment of the Obligations.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of Canadian Dollar Loans, to the CDOR Rate or the Canadian Prime
Rate.

“Unused Revolving Credit Facility Fee” has the meaning assigned to such term in
Section 2.12.

“US Dollar Loan” means any Loan denominated in US Dollars bearing interest
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company,

 

22



--------------------------------------------------------------------------------

association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties and
all assets and properties of a mixed tangible and intangible nature, including
cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the International Financial Reporting Standards
(each an “Accounting Change”) or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then such provision shall be interpreted
on the basis of GAAP or International Financial Reporting Standards, as
applicable, as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

SECTION 1.05. Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to the Administrative Agent and the Lenders shall be payable in the
currency in which such Obligations are

 

23



--------------------------------------------------------------------------------

denominated. Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in US Dollars.
For the purpose of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in other currencies shall be
converted to the Equivalent Amount of US Dollars on the date of calculation,
comparison, measurement or determination. Unless expressly provided otherwise,
where a reference is made to a dollar amount, the amount is to be considered as
the amount in US Dollars and, therefore, each other currency shall be converted
into the Equivalent Amount thereof in US Dollars.

ARTICLE II.

The Credits

SECTION 2.01. Loans and Revolving Loan Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make CDOR Revolving Loans and
Canadian Prime Rate Loans to the Canadian Borrowers denominated in Canadian
Dollars and each Lender agrees to make ABR Revolving Loans and Eurodollar
Revolving Loans to the Company denominated in US Dollars from time to time
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Loan Commitment;
provided that (i) any Canadian Dollar Loans funded by a Designated Lender shall
constitute a utilization against the Revolving Loan Commitment of its
Designating Lender for all purposes hereunder, (ii) after giving effect to any
Revolving Loan, (A) such Lender’s Revolving Credit Exposure shall not exceed
such Lender’s Revolving Loan Commitment, (B) the sum of the total Revolving
Credit Exposures shall not exceed the Aggregate Revolving Loan Commitments, and
(iii) at no time shall the aggregate outstanding Canadian Dollar Loans exceed
$15,000,000 (with the Equivalent Amount of each such Canadian Dollar Loan in US
Dollars for purposes of this sentence being measured only as of the time made).
Within the foregoing limits and subject to the terms and conditions set forth in
this Agreement, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their Applicable
Revolving Loan Percentages. The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Loan Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Revolving Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or CDOR Rate
Loans and each Revolving Borrowing denominated in US Dollars shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith. Swingline Loans may be denominated in Canadian Dollars or
in US Dollars. Each Swingline Loan denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan and each Swingline Loan denominated in US Dollars shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Revolving Loan
and CDOR Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$50,000.00 and not less

 

24



--------------------------------------------------------------------------------

than $500,000.00. At the time each CDOR Borrowing is initially made, such
Borrowing shall be in an aggregate amount that is an integral multiple of Cdn
$50,000.00 and not less than Cdn $500,000.00 (with the Equivalent Amount of each
such CDOR Borrowing in US Dollars for purposes of this sentence being measured
only as of the beginning of such Interest Period). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000.00 and not less than $100,000.00, and at the
time that each Canadian Prime Rate Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of Cdn $100,000.00 and not less
than Cdn $100,000.00; provided that an ABR Revolving Borrowing or Canadian Prime
Rate Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Revolving Loan Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount not less than US or
Cdn $100,000.00. Borrowings of more than one Type and Class may be outstanding
at the same time.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request or to elect to convert or continue any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Termination Date.

(e) For any Lender which is a Designating Lender, any Canadian Dollar Loan shall
be made by its Designated Lender.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone (a) in the case of a CDOR Rate Borrowing or Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of a Canadian Prime Rate
Borrowing or an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of a Canadian Prime Rate Borrowing or an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the name of the Borrower that will receive the requested Borrowing;

(ii) the aggregate amount of the requested Borrowing (in US Dollars or, with
respect to Canadian Dollar Loans, in Canadian Dollars);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a CDOR Borrowing, or a Eurodollar Borrowing;

(v) in the case of a CDOR Rate Borrowing or a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

25



--------------------------------------------------------------------------------

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Canadian Prime Rate Borrowing or an ABR
Borrowing. If no Interest Period is specified with respect to any requested CDOR
Borrowing or Eurodollar Revolving Borrowing, then the Company shall be deemed to
have selected an Interest Period of one month’s duration (or 30 days in the case
of a CDOR Borrowing). Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Increase in Aggregate Revolving Loan Commitments.

(a) Request for Increase. The Company may, at any time and from time to time,
request, by notice to the Administrative Agent, the Administrative Agent’s
approval of an increase of the Aggregate Revolving Loan Commitments (a
“Revolving Commitment Increase”) within the limitations hereafter described,
which request shall set forth the amount of each such requested Revolving
Commitment Increase. Administrative Agent shall notify all the Lenders of any
such request and provide them the first right to participate in the same
proportions that their respective Applicable Revolving Loan Percentages bear to
those of all the Lenders who elect to participate therein. Within twenty
(20) days of such request, the Administrative Agent shall advise the Company of
its approval or disapproval of such request; failure to so advise the Company
shall constitute disapproval. If the Administrative Agent approves any such
Revolving Commitment Increase, then the Aggregate Revolving Commitment may be so
increased (up to the amount of such approved Revolving Commitment Increase) by
having one or more of the Lenders increase the amount of their then existing
Revolving Loan Commitments and, if existing the Lenders do not choose to
participate to the extent necessary for the applicable Revolving Commitment
Increase to be provided entirely by existing the Lenders, by having one or more
new the Lenders become the Lenders party to this Agreement. Any Revolving
Commitment Increase shall be subject to the following limitations and
conditions: (i) any Revolving Commitment Increase shall not be less than
$5,000,000.00 (and shall be in integral multiples of $5,000,000.00 if in excess
thereof); (ii) no Revolving Commitment Increase shall increase the Aggregate
Revolving Loan Commitments to an amount in excess of $175,000,000.00; (iii) the
provisions of Section 9.04(b) shall apply in respect of any Increasing Lender
that is not a Lender prior to the Revolving Commitment Increase, as if such
Increasing Lender were an assignee of a Revolving Loan Commitment, (iv) the
Borrowers shall have executed and delivered to the Administrative Agent such
Note or Notes as the applicable Increasing Lender shall request to reflect such
Revolving Commitment Increase (or, in the case of a new Lender, such Lender’s
Revolving Commitment); (v) the Company shall have delivered to the
Administrative Agent opinions of counsel (substantially similar to the forms of
opinions provided for in Section 4.01 modified to apply to the Revolving
Commitment Increase and each Note executed and delivered in connection
therewith); (vi) the Guarantors shall have consented in writing to the Revolving
Commitment Increase and shall have agreed in writing that their Subsidiary
Guarantees continue in full force and effect; and (vii) the Company,
Subsidiaries and each Lender shall have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Revolving Commitment Increase. The form and
substance of the documents required under clauses (iv) through (vii) above shall
be fully acceptable to the Administrative Agent. The Administrative Agent shall
provide written notice to all of the Lenders hereunder of any Revolving
Commitment Increase.

 

26



--------------------------------------------------------------------------------

(b) Revolving Loans by Increasing Lenders. Upon the effective date of any
increase in the Aggregate Revolving Loan Commitments pursuant to the provisions
hereof, which effective date shall be mutually agreed upon by the Company, each
Increasing Lender and the Administrative Agent, each Increasing Lender shall
make a payment to the Administrative Agent in an amount sufficient, upon the
application of such payments by all Increasing Lenders to the reduction of the
outstanding Revolving Loans held by the Lenders, to cause the principal amount
outstanding under the Revolving Loans made by each Lender (including, as
applicable, any Increasing Lender) to be in the amount of its Applicable
Revolving Loan Percentage (upon the effective date of such increase). The
Borrowers hereby irrevocably authorize each Increasing Lender to fund to the
Administrative Agent the payment required to be made pursuant to the immediately
preceding sentence for application to the reduction of the outstanding Revolving
Loans held by the other the Lenders hereunder. If, as a result of the repayment
of the Revolving Loans provided for in this Section 2.04(b), any payment of a
Eurodollar Revolving Borrowing or CDOR Revolving Borrowing occurs on a day which
is not the last day of the applicable Interest Period, the Borrowers will pay to
the Administrative Agent for the benefit of any of the Lenders holding such
Borrowing any loss or cost incurred by such Lender resulting therefrom in
accordance with Section 2.16. Upon the effective date of such increase in the
Aggregate Revolving Loan Commitments, all Eurodollar Revolving Loans outstanding
hereunder (including any Revolving Loans made by the Increasing Lenders on such
date) shall be ABR Loans, subject to the Company’s right to convert the same to
Eurodollar Loans on or after such date in accordance with the provisions of
Section 2.08.

(c) Increasing Lenders’ Participation in Facility LCs. Upon the effective date
of any increase in the Aggregate Revolving Loan Commitments and the making of
the Revolving Loans by the Increasing Lenders in accordance with the provisions
of Section 2.04(b), each Increasing Lender shall also be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Lenders party to this Agreement immediately prior to the
effective date of such increase, an undivided interest and participation in any
Facility LCs then outstanding, ratably, such that each Lender (including each
Increasing Lender) holds a participation interest in each such Facility LC in
proportion equal to its Applicable Revolving Loan Percentage upon the effective
date of such increase in the Aggregate Revolving Loan Commitments.

(d) No Obligation to Increase Revolving Loan Commitment. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment or agreement
on the part of the Borrowers or the Administrative Agent to give or grant any
Lender the right to increase its Revolving Loan Commitment hereunder at any time
or a commitment or agreement on the part of any Lender to increase its Revolving
Loan Commitment hereunder at any time, and no Revolving Loan Commitment of a
Lender shall be increased without its prior written approval, which it may grant
or deny in its sole discretion.

SECTION 2.05. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans denominated in Canadian Dollars to the Canadian
Borrowers and Swingline Loans denominated in US Dollars to the Company from time
to time during the Availability Period, in an aggregate principal amount at any
time outstanding not to exceed $10,000,000.00 (with the Equivalent Amount of
each Canadian Dollar Swingline Loan in US Dollars for purposes of this sentence
being measured only as of the time made); provided that (i) after giving effect
to any Swingline Loan, the sum of the total Revolving Credit Exposures shall not
exceed the Aggregate Revolving Loan Commitments, and (ii) the Swingline Lender
shall not be required to make a

 

27



--------------------------------------------------------------------------------

Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan, as well as the name
of the Borrower that will receive the Swingline Loan. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Company. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Revolving Loan
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Revolving Loan Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving Loan
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Revolving
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Company (or other party on behalf of the Company) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

 

28



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Facility LCs for its own account or for the account
of any Subsidiary, and denominated in either Canadian Dollars or US Dollars, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by any Borrower with, the
Issuing Bank relating to any Facility LC, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Facility LC (or the amendment, renewal or extension of
an outstanding Facility LC), the Company shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Facility LC, or identifying the
Facility LC to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Facility LC is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Facility LC, the name of the Borrower
on whose account the Facility LC is to be issued, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Facility LC. If requested by the Issuing Bank, the
Company also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Facility LC. A Facility LC
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Facility LC the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension the sum of the total Revolving Credit Exposures
shall not exceed the Aggregate Revolving Loan Commitments.

(c) Expiration Date. Each Facility LC shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Facility LC (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Revolving Credit Termination Date.

(d) Participations. By the issuance of a Facility LC (or an amendment to a
Facility LC increasing the amount thereof) and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Facility LC equal to such Lender’s Applicable Revolving Loan Percentage
of the aggregate amount available to be drawn under such Facility LC. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Revolving Loan Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Facility LCs is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Facility LC or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Loan Commitments, and

 

29



--------------------------------------------------------------------------------

that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Facility LC, the Borrowers shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $500,000.00, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with a Canadian Prime Rate Borrowing, an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Canadian Prime Rate Borrowing, ABR Revolving Borrowing
or Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Revolving Loan Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Revolving Loan Percentage of the payment then due from the Borrowers, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
the Lenders and the Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of a Canadian Prime Rate Loan, ABR
Revolving Loan or Swingline Loan as contemplated above) shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Facility LC or
this Agreement, or any term or provision therein, (ii) any draft or other
document presented under a Facility LC proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Facility LC against
presentation of a draft or other document that does not comply with the terms of
such Facility LC, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, the Borrowers’ obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Facility LC or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or

 

30



--------------------------------------------------------------------------------

delivery of any draft, notice or other communication under or relating to any
Facility LC (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any of the Borrowers that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Facility LC comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Facility LC, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Facility LC.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Facility LC. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Canadian Prime Rate Revolving Loans (if the LC
Disbursement is in Canadian Dollars) or ABR Revolving Loans (if the LC
Disbursement is in US Dollars); provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Facility LCs to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the

 

31



--------------------------------------------------------------------------------

rights and obligations of an Issuing Bank under this Agreement with respect to
Facility LCs issued by it prior to such replacement, but shall not be required
to issue additional Facility LCs.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than
fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any of the Borrowers described in clause (h) or (i) of ARTICLE VII.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Lenders with LC Exposure representing greater than fifty percent (50%) of
the total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Company or the applicable Canadian
Borrower, as the case may be, by promptly crediting the amounts so received, in
like funds, to an account of the Company or the applicable Canadian Borrower,
maintained with the Administrative Agent in Tulsa, Oklahoma or elsewhere and
designated by the Company in the applicable Borrowing Request; provided that ABR
Revolving Loans and Canadian Prime Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding

 

32



--------------------------------------------------------------------------------

amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of either the Federal Funds Effective Rate (in
the case of US Dollar-denominated amounts) or the Administrative Agent’s cost of
funds (in the case of Canadian Dollar-denominated amounts) and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrowers, the interest rate
applicable to ABR Loans (in the case of US Dollar-denominated amounts) or
Canadian Prime Rate Revolving Loans (in the case of Canadian Dollar-denominated
amounts). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a CDOR Revolving Borrowing or
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing or CDOR Revolving Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing provided that a
Borrowing in one currency may only be converted to another Type of Borrowing
denominated in the same currency as the Borrowing to be so converted. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of a
Borrowing, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

33



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing, if in Canadian Dollars, is to be a
Canadian Prime Rate Borrowing or a CDOR Rate Borrowing, or, if in US Dollars, is
to be an ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a CDOR Borrowing or Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a CDOR Borrowing or Eurodollar
Borrowing but does not specify an Interest Period, then the Company shall be
deemed to have selected an Interest Period of 30 days for a CDOR Borrowing or
one month for a Eurodollar Borrowing.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion, if any, of each Borrowing affected by such Interest Election
Request.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

(f) If the Company fails to deliver a timely Interest Election Request with
respect to a CDOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Canadian
Prime Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a Canadian Prime Rate Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Revolving Loan Commitments.

(a) Unless previously terminated, the Revolving Loan Commitments shall terminate
on the Revolving Credit Termination Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of
$5,000,000.00 and not less than $5,000,000.00 and (ii) the Company shall not
terminate or reduce the Revolving Loan Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.11, the
aggregate Revolving Credit Exposures would exceed the Aggregate Revolving Loan
Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election

 

34



--------------------------------------------------------------------------------

and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Loan Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Loan Commitments shall be permanent. Each reduction
of the Revolving Loan Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Loan Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Credit Termination Date; and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Credit Termination Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrowers
shall repay all Swingline Loans then outstanding.

(b) If at any time the total of all Revolving Credit Exposures exceeds the
Aggregate Revolving Loan Commitments, the Borrowers shall immediately repay
Revolving Loans in an aggregate principal amount sufficient to eliminate any
such excess. If the Revolving Loans have been paid in full, such repayment (or
the portion thereof remaining after payment of the Revolving Loans in full)
shall be applied to cash collateralize the Letters of Credit.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (e) or
(f) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Agent shall prepare and the Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form

 

35



--------------------------------------------------------------------------------

payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). Each Note in favor
of a Designating Lender shall be deemed to include and represent the obligations
to repay the Canadian Dollar Loans funded by the Designated Lender as part of
such Designating Lender’s Revolving Loan Commitment.

SECTION 2.11. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b).

(b) The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment by the Borrowers hereunder (i) in the case of
prepayment of a CDOR Rate Borrowing or Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Canadian Prime Rate Borrowing or
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Loan Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender an Unused Revolving Credit Facility Fee, which shall accrue at the
rate per annum set forth below on the daily amount of the unused Revolving Loan
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Revolving Loan Commitment terminates:

 

Senior Leverage Ratio

 

Unused Revolving Credit

Facility Fee (bps)

³ 2.00 to 1.00

  45

< 2.00 to 1.00, but ³ 1.50 to

1.00

  40

< 1.50 to 1.00, but ³ 1.00 to

1.00

  35

< 1.00 to 1.00

  30

The Unused Revolving Credit Facility Fee shall be determined in accordance with
the foregoing table based on the Senior Leverage Ratio as reflected in the then
most recent financial statements delivered pursuant to Section 5.01(a) or (b).
Adjustments, if any, to the Unused

 

36



--------------------------------------------------------------------------------

Revolving Credit Facility Fee shall be effective on the Margin Adjustment Date.
If the Company fails to deliver the financial statements to the Administrative
Agent at the time required pursuant to Section 5.01(a) or (b), then the Unused
Revolving Credit Facility Fee shall be adjusted to the highest fee set forth in
the foregoing table until five (5) Business Days after such financial statements
are so delivered. If at any time previously issued financial statements are
adjusted or restated by the Company after delivery pursuant to Section 5.01(a)
or (b) to correct an error contained therein, then any resulting changes in the
Unused Revolving Credit Facility Fee that would arise from any change in the
Senior Leverage Ratio as determined according to the adjusted or restated
financial statements shall be effective retroactively as if such adjusted or
restated financial statements had been delivered at the time originally required
pursuant to Section 5.01. Accrued Unused Revolving Credit Facility Fees shall be
payable in arrears on the first day of each fiscal quarter (currently
January 1, April 1, July 1, and October 1 of each year) and on the date on which
the Revolving Loan Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that (i) any Unused Revolving Credit
Facility Fees accruing after the date on which the Revolving Loan Commitments
terminate shall be payable on demand and (ii) any additional Unused Revolving
Credit Facility Fees accruing due to adjusted or restated financial statements
and determined after they would have been payable hereunder shall be payable on
demand. All Unused Revolving Credit Facility Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Facility
LCs, which shall accrue at a rate per annum equal to the Applicable Rate for
Eurodollar Revolving Loans in the case of Facility LCs denominated in US Dollars
and at a rate per annum applicable to the Applicable Rate for Canadian Prime
Rate Revolving Loans in the case of Facility LCs denominated in Canadian
Dollars, on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Loan Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee of 0.125% per annum of the face of amount of each Facility LC, as
well as the Issuing Bank’s standard fees with respect to the issuance,
documentation, processing, amendment, renewal or extension of any Facility LC or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Loan
Commitments terminate and any such fees accruing after the date on which the
Revolving Loan Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for

 

37



--------------------------------------------------------------------------------

distribution, in the case of facility fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

(d) The Company shall pay the cost of all audits, inspections, valuations and/or
field examinations conducted pursuant to Section 5.06, provided that if no Event
of Default shall be continuing, the Company shall not be required to pay for
(i) any such audit, inspection, valuation and/or field examination conducted
prior to the date one (1) year after the Closing Date or (ii) more than two
(2) such audits, inspections, valuations and/or field examinations per calendar
year.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan
denominated in US Dollars) shall bear interest at the Alternate Base Rate plus
the Applicable Rate. The Loans comprising each Canadian Prime Rate Borrowing
(including each Swingline Loan denominated in Canadian Dollars) shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of overdue interest on any CDOR Rate
Borrowing, 2% plus the rate applicable to CDOR Rate Loans as provided in
paragraph (c) of this Section, (iii) in the case of any other amount denominated
in US Dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, or (iv) in the case of any other amount denominated in
Canadian Dollars, 2% plus the rate applicable to Canadian Prime Rate Loans as
provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Loan
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Canadian Prime Rate
Revolving Loan or an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any CDOR Rate Loan or Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion, and (iv) any additional accrued
interest accruing due to adjusted or restated financial statements to correct an
error contained therein and determined after such interest would have been
payable hereunder shall be payable on demand.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base

 

38



--------------------------------------------------------------------------------

Rate is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day) and (ii) interest computed by reference to the Canadian Prime Rate or the
CDOR Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate, CDOR Rate, or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(g) For purposes of the Interest Act (Canada), where in this Agreement or any
other Loan Document a rate of interest is to be calculated on the basis of a
year of 360, 365 or 366 days, the yearly rate of interest to which the rate is
equivalent is the rate multiplied by the number of days in the year for which
the calculation is made and divided by 360, 365 or 366, as applicable.

(h) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Credit Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Section 2.13, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the Credit
Parties shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from the Lenders in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by the Lenders to the Borrowers. Any amount or rate of interest referred to in
this Section 2.13(g) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the earliest possible date to the Revolving Credit Termination Date
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.

(i) In the event that any financial statement delivered pursuant to
Section 5.01(a) or (b) is shown to be inaccurate (regardless of whether this
Agreement or the Revolving Loan Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”),
the Company shall immediately (a) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (b) determine the
Applicable Rate for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees

 

39



--------------------------------------------------------------------------------

owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly distributed by the Administrative Agent to the
Lenders entitled thereto.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such the Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(b) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the continuation of any Borrowing as, a CDOR Rate
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

 

40



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or CDOR Loans, Eurodollar Loans or ABR
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any CDOR Rate Loan,
Eurodollar Loan or ABR Loan (or of maintaining its obligation to make any such
Loan) or to increase the cost to such Lender, the Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, the Issuing
Bank or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

41



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or CDOR Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan or CDOR Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or the CDOR Rate plus the Applicable Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for US
Dollar deposits of a comparable amount and period to such Eurodollar Loan from
other banks in the eurodollar market, or for Canadian Dollar deposits of a
comparable amount and period to such CDOR Rate Loan from other banks in the
Canadian bankers’ acceptance market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by any Credit Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Credit Party shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan

 

42



--------------------------------------------------------------------------------

Document (including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Company a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of the Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Company or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (F) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall promptly
update any form or certification previously delivered pursuant to this
Section 2.17(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

 

43



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement or any other Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit H (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the

 

44



--------------------------------------------------------------------------------

Withholding Agent as may be necessary for the Withholding Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such indemnified party can demonstrate in good faith that
such payment would place such indemnified party in a less favorable position (on
a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by the Borrowers
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the currency in which the applicable Obligations are
denominated, and, if not otherwise specified, in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due

 

45



--------------------------------------------------------------------------------

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other the Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

46



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of the Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.12;

(b) the Revolving Loan Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all the Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.02), provided that
any waiver, amendment or modification requiring the consent of all the Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected the Lenders shall require the consent of such Defaulting Lender;

 

47



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j);

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to Section 2.12
shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12 with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein).

(e) In the event that the Administrative Agent, the Company, the Issuing Bank
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other the Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

 

48



--------------------------------------------------------------------------------

SECTION 2.21. Liability of the Borrowers; Borrower Representative.

(a) The Borrowers are accepting and do hereby accept joint and several liability
hereunder in regard to all Canadian Dollar Loans and all Obligations related
thereto, in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability as set forth herein. Except as
otherwise expressly provided herein, each Borrower hereby waives notice of
acceptance of its joint and several liability and any and all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative Agent or the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section shall not be discharged except by performance and then only
to the extent of such performance. The obligations of each Borrower under this
Section shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower or the Lenders. The provisions of this Section shall remain in effect
until all the Obligations shall have been paid in full or otherwise fully
satisfied and all Revolving Loan Commitments are terminated and of no further
force and effect. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of any
of the Borrowers, or otherwise, the provisions of this Section will forthwith be
reinstated and in effect as though such payment had not been made.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable Federal, state, provincial, territorial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect.

(b) Nothing herein is intended to or shall be construed to modify or restrict
any Existing Guarantee to which any Canadian Borrower is a party.

(c) The Company is hereby appointed by each of the Canadian Borrowers as its
contractual representative hereunder and under each other Loan Document, and
each of the Canadian Borrowers irrevocably authorizes the Company to act as the
contractual representative of such Canadian Borrower in regard to this Agreement
and the other Loan Documents.

 

49



--------------------------------------------------------------------------------

ARTICLE III.

Representations and Warranties

The Borrowers represent and warrant to the Administrative Agent and Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrowers and constitutes a legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for the filing of a Current Report
on Form 8-K with the Securities and Exchange Commission and except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries other than those Liens which are created or imposed
hereunder or pursuant to the Collateral Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change; Absence of
Default.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended June 30, 2011, reported on by Deloitte & Touche LLP,
independent registered public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.

(b) Since June 30, 2011, there has been no adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, that could reasonably be
expected to have a Material Adverse Effect.

(c) No Default has occurred and is continuing.

 

50



--------------------------------------------------------------------------------

SECTION 3.05. Properties.

(a) Each of the Company and the Guarantors has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except as set forth on Schedule 3.05.

(b) Each of the Company and the Guarantors owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and Guarantors does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as discussed in Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) In the ordinary course of its business the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities to which the Company or its Subsidiaries may be subject due to
Environmental Laws. On the basis of this consideration, except with respect to
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability. Neither
the Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal, state,
provincial or territorial investigation evaluating whether any remedial action
is needed to respond to a release of any toxic or hazardous waste or substance
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

51



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with Agreement Accounting
Principles and as to which no Lien exists or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.
Each of the Company and its Subsidiaries has withheld all employee withholdings
and has made all employer contributions to be withheld and made by it pursuant
to applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.

SECTION 3.10. ERISA; Canadian Pension and Benefit Plans.

(a) Except as set forth on Schedule 3.10(a), (i) no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect and (ii) neither
the Company nor any other member of the Controlled Group has incurred, or is
reasonably expected to incur, any withdrawal liability to Multiemployer Plans in
excess of $500,000.00 in the aggregate.

(b) None of the Company or any of its Subsidiaries has any Canadian Pension
Plan.

(c) Except where the failure to perform any obligation or make any withholding,
collection or payment, as applicable, could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i) all obligations of the Company and its Subsidiaries (including fiduciary,
funding, investment, administration and reporting obligations) required to be
performed by them in connection with the Canadian Benefit Plans and the funding
agreements therefor have been performed (ii) all contributions or premiums
required to be made or paid by the Company and its Subsidiaries to the Canadian
Benefit Plans have been made or paid in a timely fashion in accordance with the
terms of such plans and all applicable laws, and (iii) all employee
contributions to the Canadian Benefit Plans by way of authorized payroll
deduction or otherwise have been properly withheld or collected by the Company
and its Subsidiaries and have been fully paid into those plans in compliance
with the plans and applicable laws. There have been no improper withdrawals or
applications of the assets of the Canadian Benefit Plans, except where any such
withdrawals or applications could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. There is no proceeding,
action, suit or claim (other than routine claims for benefits) pending or
threatened involving the Canadian Benefit Plans, and no facts exist which could
reasonably be expected to give rise to that type of proceeding, action, suit or
claim, except where the outcome thereof could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
promises of benefit improvements under the Canadian Benefit Plans the Company or
any of its Subsidiaries have been made except where improvement could not have a
Material Adverse Effect.

SECTION 3.11. Plan Assets; Prohibited Transactions; ERISA. Except as to salary
deferrals before they are put into trust, no Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code). Neither
the execution of this Agreement nor the extending of Loans or issuance of
Facility

 

52



--------------------------------------------------------------------------------

LCs hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code or results in or causes an
ERISA Event.

SECTION 3.12. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The reports, financial statements, certificates and
other information furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), when taken as a whole, do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.13. Subsidiaries. Schedule 3.13 contains an accurate list of and other
information regarding all Subsidiaries of the Company as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Company or other Subsidiaries. Deliberately omitted from Schedule 3.13
are Matrix Service, Inc., Panama (formed in Panama) and San Luis Tank S.A. de
C.V. (formed in Mexico), both of which the Company has represented and does
hereby represent to Agent and the Lenders are now dormant and neither of which
(i) the Company has any plan or intention to revive or utilize in any way or
(ii) has any assets or operations whatsoever. All of the issued and outstanding
shares of capital stock or other ownership interests of all Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

SECTION 3.14. Material Agreements. Neither the Company nor any Subsidiary is
subject to any charter or other corporate restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Indebtedness, including but not limited to any of the Loan Documents.

SECTION 3.15. Post-Retirement Benefits. The present value of the expected cost
of post-retirement medical (excluding the cost of continuation coverage as
required by §4980(B) of the Code or by similar, applicable state insurance laws)
and insurance benefits payable by the Company and its Subsidiaries to its
employees and former employees, as estimated by the Company in accordance with
procedures and assumptions deemed reasonable by the Required Lenders, does not
exceed $500,000.00.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Loans, (i) the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Company and its Subsidiaries on a
consolidated basis;

 

53



--------------------------------------------------------------------------------

(ii) the present fair saleable value of the property of the Company and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Company and its Subsidiaries on
a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(b) The Company does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.17. Payment and Performance Bonds. Attached hereto as Schedule 3.18 is
a list and brief description of all payment and performance bonds to which the
Company or any of the Subsidiaries is a party as of the Closing Date. No such
bonds (or any application or related documents) currently evidence any
collateral or security of any kind or nature in favor of the surety thereunder
other than Facility LCs that have been issued in connection with certain of
those bonds.

SECTION 3.18. Commercial Tort Claims. As of the Closing Date, neither the
Company nor any of the Subsidiaries owns or has any interest in any “commercial
tort claim” (as that term is defined in 12A Okla. Stat. §1-9-102(a)(13) as of
the Closing Date) that has not been specifically described in a Security
Agreement as part of the collateral thereunder.

ARTICLE IV.

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Facility LCs hereunder shall not become effective
until the date on which each of the following conditions is satisfied to the
satisfaction of each Lender (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received copies of the articles or
certificate of incorporation or organization of each Credit Party, together with
all amendments, certified by the appropriate governmental officer in its
jurisdiction of incorporation as of a date acceptable to the Lenders, and any
other information required by Section 326 of the USA Patriot Act or necessary
for the Administrative Agent or any Lender to verify the identity of the Credit
Parties as required by Section 326 of the USA Patriot Act.

 

54



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of good standing
for each of the Company and each Guarantor, certified by the applicable
government officer in its jurisdiction of incorporation or organization as of a
date acceptable to the Lenders.

(d) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary of each Credit Party, (i) of its by-laws, operating
agreement or other internal governance documents, together with all amendments
thereto, (ii) of the resolutions or actions of its Board of Directors or other
governing body authorizing the execution of the Loan Documents to which such
Credit Party is a party and (iii) of incumbency which identifies by name and
title and bears the signatures of the Authorized Officers of each Credit Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Company, the Authorized Officers of the Company authorized to submit
Borrowing Requests, upon which certificate the Administrative Agent shall be
entitled to rely until informed of any change in writing by an Authorized
Officer.

(e) The Administrative Agent shall have received a certificate, signed by a vice
president of the Company, stating that, as of the Closing Date (i) no Default or
Event of Default has occurred and is continuing, (ii) the representations and
warranties contained in ARTICLE III of this Agreement are true and correct in
all material respects, and (iii) there has been no material adverse change in
the business, assets, operations, or condition of the Company and its
Subsidiaries, taken as a whole, since June 30, 2011.

(f) The Administrative Agent shall have received a Borrowing Request with
respect to any Revolving Loans to be made on the Closing Date.

(g) The Administrative Agent shall have received Notes payable to the order of
the appropriate the Lenders.

(h) The Administrative Agent shall have received all Collateral Documents (or
amendments, supplements or ratifications thereof) that may be required by the
Administrative Agent and any other documents, agreements, instruments or
certificates as the Administrative Agent may require in order to evidence the
grant to the Administrative Agent of a Lien against any property of the Company
or any of the Subsidiaries desired by the Administrative Agent or to perfect any
such Lien, all of which shall be Collateral Documents hereunder.

(i) The Administrative Agent shall have received ratification agreements in form
acceptable to the Administrative Agent by the Company and all Guarantors of all
Guarantees and Collateral Documents currently in existence.

(j) The Administrative Agent shall have received a completed and appropriately
executed Perfection Certificate in form acceptable to the Administrative Agent.

(k) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Conner & Winters, LLP, counsel for the Borrowers, substantially in the
form of Exhibit B, and covering such other matters relating to the Borrowers,
this Agreement or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinion.

(l) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence

 

55



--------------------------------------------------------------------------------

and good standing of any of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Borrowers, the Credit
Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(m) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including but not limited to (i) to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder, (ii) all fees
previously agreed to be paid to the Administrative Agent, to any of the Lenders
and to J.P. Morgan Securities LLC as Sole Bookrunner and Sole Lead Arranger
prior to or on the Closing Date and (iii) all fees due and payable to the
lenders under the Restated Credit Agreements.

(n) The Administrative Agent shall have received such other documents and
instruments as it or its counsel may have requested.

(o) The Administrative Agent shall have received payment of all accrued and
unpaid interest on the loans outstanding under the Credit Agreement up to the
Closing Date.

(p) All consents, authorizations and approvals of, and filings and registrations
with, and all other actions in respect of, any Governmental Authority or other
Person required in connection with the making of the Loans or the conduct of the
Borrowers’ business shall have been obtained and shall be in full force and
effect.

(q) The Administrative Agent shall have received a copy of the financial
statements of the Company for the most recently ended fiscal year.

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date. Notwithstanding the foregoing, the obligations of the Lenders to make
Revolving Loans and of the Issuing Bank to issue Facility LCs hereunder shall
not become effective unless each of the foregoing conditions is satisfied at or
before 3:00 p.m., Oklahoma time, on November 11, 2011 (and, in the event such
conditions are not so satisfied or waived, the Revolving Loan Commitments shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Revolving Loan on the occasion of any Revolving Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Facility LC, is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Revolving Borrowing or the date of issuance, amendment, renewal or
extension of such Facility LC, as applicable, except to the extent limited to a
specific prior date or incorrect as a result of transactions permitted under the
Loan Documents.

(b) At the time of and immediately after giving effect to such Revolving
Borrowing or the issuance, amendment, renewal or extension of such Facility LC,
as applicable, no Default shall have occurred and be continuing.

 

56



--------------------------------------------------------------------------------

Each Revolving Borrowing and each issuance, amendment, renewal or extension of a
Facility LC shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Revolving Loan Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Facility LCs shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements; Other Information. The Company will furnish
to the Administrative Agent and each Lender:

(a) Within ninety (90) days after the close of each of its fiscal years,
(i) copies of the audited consolidated balance sheets of the Company and its
Subsidiaries as at the end of such fiscal year, together with the related
audited consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, and the notes thereto, all in reasonable
detail, setting forth in each case in comparative form the audited consolidated
figures as of the end of and for the previous fiscal year, in reasonable detail
and prepared in accordance with Agreement Accounting Principles, and accompanied
by a report and opinion of an independent certified public accountant reasonably
acceptable to the Lenders which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall be unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Company’s independent certified public accountants)
and not subject to any “going concern” or like qualification or exception and
shall state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with Agreement
Accounting Principles (or words substantially similar to the foregoing) and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards, (ii) a certificate of its independent registered certified
public accountants rendering the report thereon stating whether, in connection
with their audit examination, anything has come to their attention which would
cause them to believe that any Default or Event of Default with respect to
accounting matters existed on the date of such financial statements, and if such
a condition or event has come to their attention, specifying in reasonable
detail the nature and period, if known, of existence thereof, and (iii) any
management letter prepared by such accountants.

(b) Within forty-five (45) days after the end of the first three fiscal quarters
of the Company’s fiscal year, a consolidated balance sheet of the Company and
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended, and
setting forth in comparative form the consolidated figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Financial
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its

 

57



--------------------------------------------------------------------------------

Subsidiaries in accordance with Agreement Accounting Principles, subject only to
normal year-end audit adjustments and the absence of footnotes.

(c) Together with the financial statements required under Sections 5.01(a) and
(b), a Compliance Certificate in substantially the form of Exhibit C signed by
its chief financial officer showing the calculations necessary to determine
compliance with this Agreement (including without limitation all the
calculations specified in Exhibit C) and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof and the action the Company has taken, is taking, or proposes
to take in respect thereto (a “Compliance Certificate”).

(d) As soon as possible and in any event within ten (10) days after receipt by
the Company, a copy of (a) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
Hazardous Material into the environment, and (b) any notice alleging any
violation of any Environmental Law by the Company or any of its Subsidiaries
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

(e) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished,
if not previously delivered to the Administrative Agent.

(f) Promptly upon the filing thereof, copies of all annual, quarterly, monthly
or other regular reports which the Company or any of its Subsidiaries files with
the Securities and Exchange Commission, if not previously delivered to the
Administrative Agent.

(g) Promptly following any request therefor, a bonding report as of a date no
earlier than the last day of the fiscal quarter showing, as to all bonds to
which the Company or any Subsidiary is a party, the following: (i) the identity
of the principal, the identity of the obligee, a description of the applicable
project, the type of bond, the amount of the bond, the premium paid for the
bond, and the effective date and expiration date of the bond, and (ii) such
other information regarding such bonds as reasonably requested by the
Administrative Agent or any Lender.

(h) Within ninety (90) days after the end of the Company’s fiscal year,
financial projections for the Company and each Subsidiary, and for the Company
and the Subsidiaries on a consolidated basis, for the next fiscal year.

(i) Together with the financial statements required under Section 5.01(a) and
(b), abbreviated consolidating balance sheets and income statements in detail
sufficient to determine compliance with Section 5.09, including without
limitation the accuracy of the calculations pertinent to Section 5.09(c) and
(d) that are included in the Compliance Certificate.

(j) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the

 

58



--------------------------------------------------------------------------------

Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at http://matrixservice.com/InvestorSECFiling.asp; or
(ii) on which such documents are posted on the Company’s behalf on the SEC’s
website); provided that: (x) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies and (y) the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (and the Administrative
Agent shall promptly notify the Lenders thereof) of the posting of any such
documents and provide to the Administrative Agent (and the Administrative Agent
shall promptly provide such documents to the Lenders) by electronic mail
electronic versions (i.e., soft copies) of such documents.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$100,000.00; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with Agreement Accounting Principles and (c) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same

 

59



--------------------------------------------------------------------------------

or similar locations, and the Company will furnish to any Lender upon request
full information as to all insurance carried.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to audit,
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company will, and will cause each of its
Subsidiaries to, maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as Agent or any Lender shall
reasonably require.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes set forth in this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09. Additional Subsidiaries; Foreign Subsidiaries.

(a) The Company shall notify Administrative Agent within ten (10) days of the
time that any Person becomes a Subsidiary as a result of the creation of such
Subsidiary or an Acquisition permitted by Section 6.04 or otherwise, which
notice shall be accompanied by a revised Schedule 3.13 prepared by the Company
and containing the information necessary to cause the representations and
warranties of the Company set forth in Section 3.13 of this Agreement to be true
and correct in all material respects on and as of the date of delivery thereof
to the Administrative Agent (each a “Revised Schedule 3.13”). Schedule 3.13
shall be replaced by any such Revised Schedule 3.13, and this Agreement shall be
amended accordingly, upon approval of such Revised Schedule 3.13 by the
Administrative Agent, notwithstanding any contrary provision of this Agreement.

(b) Within the earlier of (i) forty-five (45) days after the date that any
Person becomes a Domestic Subsidiary as a result of the creation of such
Domestic Subsidiary or an Acquisition permitted by Section 6.04 or otherwise (or
such later time as may be agreed by the Administrative Agent up to thirty
(30) days after the end of such forth-five (45) day period) or (ii) twenty
(20) days after demand therefor by the Administrative Agent, (i) the Company
shall cause such Subsidiary to become a Guarantor by such Domestic Subsidiary
executing and delivering to Administrative Agent a counterpart of the Existing
Guarantees or such other document as Administrative Agent shall deem appropriate
for such purpose, (ii) if required by Administrative Agent, such Domestic
Subsidiary shall execute and deliver to Administrative Agent a Security
Agreement to secure the Obligations, along with such documents and instruments
as may be necessary to perfect the applicable security interest(s), (iii) if
required by Administrative Agent, the Person(s) owning such Subsidiary’s Equity
Interests shall execute and deliver such documents and instruments as
Administrative Agent shall require to pledge 100% of the Equity Interests in
such Subsidiary to secure the Obligations (provided

 

60



--------------------------------------------------------------------------------

that nothing herein shall negate the effect of any Existing Security Agreement
then in effect that encumbers such Equity Interests) and to perfect such pledge,
and (iv) the Company shall cause the Administrative Agent to receive documents
of the types referred to in Section 4.01(b), (c) and (d) in regard to such
Domestic Subsidiary (and, if applicable, the Person pledging the Equity
Interests in such Subsidiary) and favorable opinions of counsel to such
Person(s) (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and
shall be addressed to the Administrative Agent and the Lenders), all in form,
scope and content reasonably satisfactory to Administrative Agent.

(c) If as of the close of any fiscal quarter the total assets of the Foreign
Subsidiaries comprise 15% or more of the consolidated total assets of the
Company and its Subsidiaries, then as to those Foreign Subsidiary(s) so
designated by the Administrative Agent, any one or more of the following, as
requested by the Administrative Agent, shall occur:

(i) such Foreign Subsidiary(s) shall execute and deliver to Administrative Agent
a counterpart of the Existing Guarantees or such other document as
Administrative Agent shall deem appropriate for such purpose,

(ii) such Foreign Subsidiary(s) shall execute and deliver to Administrative
Agent a Security Agreement to secure the Obligations and such documents as may
be necessary to perfect the applicable security interest(s),

(iii) the Person(s) owning Equity Interests in such Foreign Subsidiary(s) shall
execute and deliver such documents and instruments as Administrative Agent shall
require to pledge 100% (or such lesser amount as may be approved by the
Administrative Agent) of the Equity Interests in such Foreign Subsidiary(s) to
secure the Obligations (provided that nothing herein shall negate the effect of
any Security Agreement then in effect that encumbers such Equity Interests) and
to perfect such pledge, and

(iv) the Company shall cause the applicable Person(s) to deliver to the
Administrative Agent the following:

(A) documents of the types referred to in Section 4.01(b), (c) and (d) in regard
to such Foreign Subsidiary(s) (and, if applicable, the Person pledging the
Equity Interests in such Foreign Subsidiary(s)) and

(B) either of the following, all in form, scope and content reasonably
satisfactory to the Administrative Agent:

(1) favorable opinions of counsel to such Person(s) (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in Section 5.09(c)(i), (ii) and (iii) above and shall
be addressed to the Administrative Agent and the Lenders), or

(2) other assurances in regard to the legality, validity, binding effect and
enforceability of the documentation referred to in Section 5.09(c)(i), (ii) and
(iii) above;

 

61



--------------------------------------------------------------------------------

(d) If for any rolling four quarters period the Foreign Subsidiary EBITDA is
greater than or equal to 15% of the Consolidated EBITDA for the same period,
then either (i) for purposes of calculating the Fixed Charge Coverage Ratio and
Senior Leverage Ratio for such period, Consolidated EBITDA shall mean
Consolidated EBITDA less an amount equal to the amount by which Foreign
Subsidiary EBITDA exceeds 15% of the Consolidated EBITDA for such period or (ii)
at the Company’s election, such election to be made and communicated in writing
to the Administrative Agent in the Compliance Certificate for the applicable
reporting period in question, such occurrence shall be treated the same as if
the total assets of the Foreign Subsidiaries comprise 15% or more of the
consolidated total assets of the Company and its Subsidiaries, as described in
Section 5.09(c) above.

(e) If and to the extent that any documents and instruments are required to be
delivered pursuant to Section 5.09(c) or (d), the Company shall deliver such
documents and instruments to the Administrative Agent within 45 days after the
Subsidiary Trigger Date. “Subsidiary Trigger Date” means the date the Company
delivers to the Administrative Agent and the Lenders pursuant to Section 5.01(a)
or (b) financial statements (and accompanying Compliance Certificate) that
demonstrate that the applicable threshold set forth in Section 5.09(c) or (d)
has been met.

SECTION 5.10. Collateral Records. The Company agrees to execute and deliver
promptly, and to cause each other Credit Party to execute and deliver promptly,
to the Administrative Agent, from time to time, solely for the Administrative
Agent’s convenience in maintaining a record of the Collateral, such written
statements and schedules as the Administrative Agent may reasonably require
designating, identifying or describing the Collateral. The failure by the
Company or any other Credit Party, however, to promptly give the Administrative
Agent such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Collateral
Documents.

SECTION 5.11. Security Interests. The Company shall, and shall cause each other
Credit Party to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein. The Company
shall, and shall cause each other Credit Party to, comply with the requirements
of all state and federal laws in order to grant to the Administrative Agent
valid and perfected first priority security interests in the Collateral, with
perfection, in the case of any investment property or deposit account, being
effected by giving the Administrative Agent control of such investment property
or deposit account, rather than by the filing of a financing statement (under
the UCC or PPSA) with respect to such investment property. The Administrative
Agent is hereby authorized by the Company to file any financing statements
(under the UCC or PPSA) covering the Collateral. The Company shall, and shall
cause each other Credit Party to, do whatever the Administrative Agent may
reasonably request, from time to time, to effect the purposes of this Agreement
and the other Loan Documents, including filing notices of liens, financing
statements (under the UCC or PPSA), fixture filings and amendments, renewals and
continuations thereof; cooperating with the Administrative Agent’s
representatives; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen and their landlords and mortgagees; and, paying
claims which might, if unpaid, become a Lien on any of the Collateral. Without
limitation of the foregoing, after the Closing Date the Company shall, and shall
cause each other Credit Party to, execute and deliver (i) such modifications to
the Mortgages as the Administrative Agent requires, and (ii) control agreements
covering any demand, time, savings, passbook, or other similar deposit account
maintained by the Company or any other Credit Party with any bank or other
financial institution, countersigned by such bank or financial institution, in
form acceptable to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

SECTION 5.12. Matrix Service Specialized Transport, Inc. The Company has
notified Administrative Agent that it intends to cause Matrix Service
Specialized Transport, Inc., a Pennsylvania corporation (“Matrix Transport”), to
cease to exist through a dissolution, merger into another Person, or otherwise
(the “Event”). Administrative Agent and the Lenders hereby consent to the Event
subject to the following conditions:

(a) the Event occurs on or before the March 31, 2014;

(b) the Event occurs at a time when no Default or Event of Default then exists;
and

(c) as a part of or in conjunction with any such Event that occurs, the assets
of Matrix Transport are transferred to or become the property of a Subsidiary
that:

(i) is then party to a Subsidiary Guaranty; and

(ii) the assets, including those assets of Matrix Transport, transferred to or
that otherwise become property of such Subsidiary as part of or in conjunction
with the Event, are subject to a perfected, first priority lien and security
interest in favor of Administrative Agent, for the benefit of the Lenders,
securing the Obligations.

SECTION 5.13. Canadian Benefit Plans. The Company shall perform, and shall cause
its Subsidiaries to perform, all obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with each Canadian Benefit Plan and the funding media therefor; make,
and cause its Subsidiaries to make, all contributions and pay, and cause its
Subsidiaries to pay, all premiums required to be made or paid by it or them in
accordance with the terms of the plan and all applicable laws; and withhold, and
cause its Subsidiaries to withhold, by way of authorized payroll deductions or
otherwise collect and pay into the plan all employee contributions required to
be withheld or collected in accordance with the terms of the plan and all
applicable laws.

ARTICLE VI.

Negative Covenants

Until the Revolving Loan Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Facility LCs have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness to the Lenders created under or contemplated by this Agreement;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;

(d) Capital Lease Obligations;

 

63



--------------------------------------------------------------------------------

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets other than Capital Lease Obligations,
and including any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred or assumed prior to, contemporaneously with or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $500,000.00 at any time outstanding;

(f) other Indebtedness not described in subsections (a) through (e) above in an
aggregate principal amount not exceeding $3,000,000.00 at any time outstanding;
and

(g) Guarantees of the Company or any Subsidiary in respect of Indebtedness of
the Company or any Subsidiary that is otherwise permitted under this Agreement.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed ninety
percent (90%) of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

(d) Liens relating to Capital Lease Obligations permitted by clause (d) of
Section 6.01;

(e) In the case of any Subsidiary that is not a Wholly-Owned Subsidiary, any
purchase options, calls or similar rights set forth in its organizational
documents or any related joint venture or similar agreement, provided that in
any such case such purchase options, calls or similar rights are subordinated to
any Lien in favor of the Administrative Agent in a manner reasonably
satisfactory to the Administrative Agent;

(f) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$3,000,000.00 at any time outstanding; and

 

64



--------------------------------------------------------------------------------

(g) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
granted pursuant to any Collateral Document.

SECTION 6.03. Fundamental Changes.

(a) The Company will not, and will not permit any Subsidiary to, merge into, or
amalgamate, or consolidate with any other Person, or permit any other Person to
merge into, or amalgamate, or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Company in a transaction in which the Company is the surviving
corporation, (ii) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all its assets to
the Company or to another Subsidiary and subsequently liquidate or dissolve;
provided that (A) at least thirty (30) days prior to the effectiveness of any of
those transactions described in (a) (i), (ii) and (iii), the Company shall
provide to the Administrative Agent notice and a description of the material
provisions of such transaction, and (B) prior to the effectiveness of any such
transaction, the Company shall provide to the Administrative Agent all
documents, agreements and instruments that Administrative Agent shall request
relating to the Liens against property of any Subsidiary and the perfection
thereof.

(b) The Company will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including without limitation Equity Interests
in any Subsidiaries), whether now owned or hereafter acquired, except (i) sales
of inventory and obsolete or unneeded equipment in the ordinary course of
business and (ii) sales, transfers, leases or other dispositions of assets that,
together with all other assets of the Company and its Subsidiaries previously
leased, sold or disposed of (other than inventory and obsolete or unneeded
equipment in the ordinary course of business) as permitted by this
Section 6.03(b) during the twelve-month period ending with the month in which
any such transfer, lease, sale or other disposition occurs, do not have a fair
market value, as reasonably determined by the Board of Directors of the Company,
in excess of $15,000,000.00.

(c) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and/or any one or more of its Subsidiaries on the date
of this Agreement and businesses substantially related or incidental thereto (it
being understood that the Company and its Subsidiaries may expand their existing
construction services, fabrication services and/or repair and maintenance
services businesses into additional market segments or industries and augment
their existing technology and expertise).

(d) The Company will not change its fiscal year.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions,
Including Acquisitions of Joint Ventures. The Company will not, and will not
permit any of its Subsidiaries to, make or permit any Acquisition, make or
permit to exist any loans or advances to any other Person, Guarantee any
obligations of any other Person, or make or permit to exist any investment or
any other interest in any other Person, except:

(a) Permitted Investments;

 

65



--------------------------------------------------------------------------------

(b) investments by the Company existing on the date hereof in the capital stock
of its Subsidiaries;

(c) loans or advances made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary, to the extent made in the
ordinary course of business consistent with past practices;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) Guarantees of the Company or any Subsidiary in respect of obligations (other
than obligations constituting Indebtedness) of the Company or any Subsidiary,
made in the ordinary course of business consistent with past practices;

(f) advances to officers, directors and employees of the Company for travel,
entertainment, relocation and analogous ordinary business purposes in an
aggregate amount not to exceed $1,000,000.00 at any time outstanding;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

(h) Acquisitions so long as, as to each proposed Acquisition:

(i) no Default or Event of Default is in existence at the time of the
consummation of such proposed Acquisition or would exist after giving effect
thereto,

(ii) all representations and warranties contained in this Agreement and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties were made on and as of
the date of such proposed Acquisition (both before and after giving effect
thereto) except to the extent limited to a specific prior date or incorrect as a
result of transactions permitted under the Loan Documents,

(iii) no other agreement, contract or instrument to which the Company or any
Subsidiary is a party restricts such proposed Acquisition,

(iv) the proposed Acquisition is not a hostile or contested Acquisition and is
not opposed by the board of directors (or equivalent governing body) of the
Person being acquired or the Person transferring the subject business unit or
ongoing business,

(v) in the case of an Acquisition that entails a merger or consolidation or
other combination with another Person, the Company or one of its wholly-owned
Subsidiaries is the surviving entity,

(vi) either

(A) (1) The applicable Permitted Acquisition Notice (described below) reflects
that the Company’s Senior Leverage Ratio would be less than 1.0 to 1.0 on a pro
forma basis as of the last day of the fiscal quarter immediately prior to such
proposed Acquisition after giving effect to the consummation of such proposed

 

66



--------------------------------------------------------------------------------

Acquisition (with the Company’s Senior Leverage Ratio adjusted to take into
account the financial impact of such proposed Acquisition as if such Acquisition
had occurred prior to, and the Person or property acquired pursuant to such
Acquisition had been owned by the Company or one or more of its consolidated
Subsidiaries throughout, the entire calculation period prior to the date as of
which such calculation is being made) and

(2) 50% of the Revolving Loan Commitment was unused after the consummation of
the Acquisition; or

(B) (1) The applicable Permitted Acquisition Notice reflects that the Company’s
Senior Leverage Ratio would be greater than or equal to 1.0 to 1.0 but less than
1.75 to 1.0 on a pro forma basis as of the last day of the fiscal quarter
immediately prior to such proposed Acquisition after giving effect to the
consummation of such proposed Acquisition (with the Company’s Senior Leverage
Ratio adjusted to take into account the financial impact of such proposed
Acquisition as if such Acquisition had occurred prior to, and the Person or
property acquired pursuant to such Acquisition had been owned by the Company or
one or more of its consolidated Subsidiaries throughout, the entire calculation
period prior to the date as of which such calculation is being made), and

(2) at least $25,000,000 of the Revolving Loan Commitment was unused after the
consummation of the Acquisition, and

(3) the consideration paid or to be paid in connection with such Acquisition,
when added to the consideration paid in connection with all other Acquisitions
that occurred during the one-year period ending on the date of such proposed
Acquisition, does not exceed $25,000,000 (provided that for the purposes of this
subsection (B)(3), if a Person to be acquired in an applicable Acquisition owns
or otherwise has an interest in a Joint Venture, that Joint Venture shall not
count against this $25,000,000 threshold as long as the entire consideration
paid or to be paid for the Person to be acquired in such Acquisition is counted
against such threshold),

(vii) the Company shall have given the Administrative Agent written notice at
least five (5) Business Days prior to consummation of such proposed Acquisition
(each of such notices, a “Permitted Acquisition Notice”), which notice shall
(A) contain the estimated date that such proposed Acquisition is scheduled to be
consummated, (B) attach a true and correct copy of the most recent draft of the
principal Acquisition Document (if available) or, if the principal Acquisition
Document is not available, the letter of intent, description of material terms
or similar agreements executed by the parties thereto in connection with such
proposed Acquisition, (C) contain the estimated aggregate consideration to be
paid in connection such proposed Acquisition and the estimated amount of related
costs and expenses and the intended method of financing thereof (which may
include a Borrowing hereunder), (D) contain audited (to the extent available) or
internally prepared financial statements, and a back log report, in each case
for the most recent year-end and quarterly periods of the target company (in the
case of an Acquisition of Equity Interests) or for the applicable business unit
or ongoing business, as the case may be, (E) combined income statement and
estimated closing balance sheet prepared by or on behalf of the Company, in each
case outlining the

 

67



--------------------------------------------------------------------------------

performance and condition of each of the Company and the target, and the
combination of both, (F) be accompanied by a Compliance Certificate in
substantially the form of Exhibit C, signed by the Company’s chief financial
officer, that includes calculations showing the Company’s compliance on a pro
forma basis as of the last day of the fiscal quarter immediately prior to such
proposed Acquisition with the covenants contained in Section 6.14 and
Section 6.15 after giving effect to the consummation of such proposed
Acquisition (and for purposes of calculating any financial ratios or
determinations that enter into the calculation of any financial covenant
hereunder, such calculation shall be adjusted to take into account the financial
impact of such proposed Acquisition as if such Acquisition had occurred prior
to, and the Person or property acquired pursuant to such Acquisition had been
owned by the Company or one or more of its consolidated Subsidiaries throughout,
the entire calculation period prior to the date as of which such calculation is
being made), and (G) include an officer’s certificate executed by a Financial
Officer of the Company, certifying as to compliance with the requirements of
this Section 6.04(h), containing the calculations required in this
Section 6.04(h) and not included in the certificate described in subparagraph
(F) immediately above,

(viii) promptly upon request following delivery of the Permitted Acquisition
Notice, the Company shall have provided the Administrative Agent and each of the
Lenders with such additional information as the Administrative Agent shall have
reasonably requested,

(ix) if such Acquisition entails the acquisition of the Equity Interests of a
Person (the “Target”), the Acquisition is structured so that the Target shall
become a Subsidiary of a Credit Party and, within forty-five (45) days after
consummation of the Acquisition:

(A) the Target executes and delivers to Administrative Agent a counterpart of
the Existing Guarantees or such other document as Administrative Agent shall
deem appropriate for such purpose,

(B) the Target executes and delivers to the Administrative Agent a Security
Agreement to secure the Obligations and such documents as may be necessary to
perfect the applicable security interest(s),

(C) the Person(s) acquiring such Equity Interests in the Target executes and
delivers such documents and instruments as the Administrative Agent shall
require to pledge 100% (or such lesser amount as may be approved by the
Administrative Agent) of such Equity Interests to secure the Obligations
(provided that nothing herein shall negate the effect of any Security Agreement
then in effect that encumbers such Equity Interests) and to perfect such pledge,
and

(D) the Company causes the Target and the Person acquiring such Equity Interests
to deliver to the Administrative Agent the following:

(1) documents of the types referred to in Section 4.01(b), (c) and (d), and

(2) either of the following, all in form, scope and content reasonably
satisfactory to the Administrative Agent:

a) favorable opinions of counsel to Company, the Person acquiring such Equity
Interests and the Target (which

 

68



--------------------------------------------------------------------------------

shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in Section 6.04(h)(ix)(A),
(B) and (C) above and shall be addressed to the Administrative Agent and the
Lenders), or

b) other assurances in regard to the legality, validity, binding effect and
enforceability of the documentation referred to in Section 6.04(h)(ix)(A),
(B) and (C) above, and

(x) such Acquisition is of assets to be used in the Company’s or Subsidiaries’
business or is of Equity Interests of a Person engaged in business of a type
that is substantially related or incidental to that of the Company and/or one or
more its Subsidiaries, in each case compared to the business of the Company and
Subsidiaries as conducted on the date of this Agreement, it being understood
that any such acquired business may involve an expansion of the Company’s and
its Subsidiaries’ construction services, fabrication services and/or repair and
maintenance services businesses into additional market segments or industries
and augment the Company’s and its Subsidiaries’ existing technology and
expertise.

The consummation of each Acquisition shall be deemed to be a representation and
warranty by the Borrowers that all conditions thereto have been satisfied and
that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
with an Approved Counterparty entered into to hedge or mitigate risks to which
the Company or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements with an Approved Counterparty entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock incentive plans,
employee stock purchase plans or other benefit plans for management or employees
of the Company and its Subsidiaries, (d) the Company may declare and pay
dividends on its capital stock during any fiscal year up to an amount which,
when added to all other dividends paid during such fiscal year, does not exceed
fifty percent (50%) of cumulative net income of the Company for such fiscal year
to such date, and (e) the Company may make Restricted Payments for the purpose
of repurchasing Equity Interests of the Company under the existing share buyback
plan, as it may be amended from time to time, or under any other share buyback
plan approved from time to time by the Company’s board of directors, in an
aggregate amount not to exceed $25,000,000 in any calendar year, provided in all
cases (a) through (e), inclusive, above that no Default or Event of Default
shall exist before or after giving effect to such

 

69



--------------------------------------------------------------------------------

Restricted Payment and in the case of clauses (d) and (e), that Availability
shall not be less than $10,000,000 before and after giving effect to such
Restricted Payment.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions either not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties or upon
fair and reasonable terms consistent with past practices by the Company or such
Subsidiary (provided that transfers that occur solely for tax-related purposes
from the Company to Subsidiary or from Subsidiary to Subsidiary shall be
permitted), and (b) any Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other Distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts entered into in the
ordinary course of business restricting the assignment thereof.

SECTION 6.09. Amendments to Agreements. The Company will not, and will not
permit any Subsidiary to, amend or terminate any agreement or contract if such
amendment or termination could reasonably be expected to cause a Material
Adverse Effect.

SECTION 6.10. Sale of Accounts. The Company will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse.

SECTION 6.11. Off-Balance Sheet Liabilities. The Company will not, nor will it
permit any Subsidiary to, enter into or suffer to exist any transaction pursuant
to which it incurs or has incurred Off-Balance Sheet Liabilities, except for
obligations under Swap Agreements permitted in this Agreement.

SECTION 6.12. Contingent Obligations. The Company will not, nor will it permit
any Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the LC Reimbursement

 

70



--------------------------------------------------------------------------------

Obligations, (iii) the Existing Guarantees, (iv) bonds (i.e., bid, payment,
performance) in form acceptable to the Administrative Agent and Required
Lenders, (v) performance as may be required under contractor licenses, (vi) the
guaranty by the Company of Subsidiary obligations incurred in the ordinary
course of business and (vii) Contingent Obligations under Swap Agreements that
are not prohibited by Section 6.05.

SECTION 6.13. Letters of Credit. The Company will not, nor will it permit any
Subsidiary to, apply for or become liable upon or in respect of any Letter of
Credit other than Facility LCs.

SECTION 6.14. Senior Leverage Ratio. The Company will not permit its Senior
Leverage Ratio, determined as of the end of each of its fiscal quarters, to
exceed 2.50 to 1.00.

SECTION 6.15. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.25 to 1.00.

SECTION 6.16. Employee Pension Benefit Plan; Canadian Pension Plans.

(a) The Company shall not (and shall not allow any Subsidiary to) adopt any
employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” which has established or maintained such plan, or is otherwise the
employer in relation to it as described and defined in Section 3(5) of ERISA.

(b) The Company shall not (and shall not allow any Subsidiary to) establish or
maintain a Canadian Pension Plan.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan, any LC
Reimbursement Obligations or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

71



--------------------------------------------------------------------------------

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to existence),
Section 5.04, Section 5.07 or Section 5.08 or in ARTICLE VI;

(e) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of (x) ten (10) days in the case of Section 5.01 or Section 5.05(b) and
(y) thirty (30) days in all other cases, in the case of (x) and (y) after the
earlier of (i) notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender) and (ii) the Company
has actual knowledge of such failure;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition or
application shall be filed seeking (i) liquidation, reorganization or other
relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a Substantial Portion of the assets of the Company and its
Subsidiaries, and, in any such case, such proceeding, petition or application
shall continue undismissed for thirty (30) days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition or application seeking liquidation, reorganization,
arrangement with its creditors or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding, petition or application described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a Substantial Portion of the property of the Company and its
Subsidiaries, (iv) file an answer admitting the material allegations of a
petition or application filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

72



--------------------------------------------------------------------------------

(k) (i) one or more judgments or orders shall be rendered against the Company,
any Subsidiary or any combination thereof that shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, either (1) for the payment of money in an aggregate amount
in excess of $2,000,000.00 (or the Equivalent Amount in currencies other than US
Dollars) in excess of insurance coverage or (2) for nonmonetary relief which
could reasonably be expected to have a Material Adverse Effect, or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment or order;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of the Controlled Group has withdrawal liability (determined as
of the date of such notification), exceeds $2,000,000.00 or requires payments
exceeding $1,000,000.00 per annum, and such liability has not been fully
satisfied within forty-five (45) days of receipt of such notification;

(n) The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Company and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $2,000,000.00, and
such liability has not been fully satisfied within forty-five (45) days of
receipt of such notification;

(o) Nonpayment by the Company or any Subsidiary of any obligation under any Swap
Agreement when due or the breach by the Company or any Subsidiary of any term,
provision or condition contained in any Swap Agreement, whether or not any
Lender or Affiliate of any Lender is a party thereto;

(p) The Company or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Company, any of its
Subsidiaries or any other Person of any Hazardous Materials into the environment
which results in remediation liability in excess of $2,000,000.00 not covered by
insurance or indemnified by any third party, or (ii) violate any Environmental
Law, which, in the case of an event described in clause (i) or clause (ii),
could reasonably be expected to have a Material Adverse Effect;

(q) The occurrence of any “default” under any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided;

(r) Except as a result of actions taken which are mergers, consolidations,
liquidations, dispositions or dissolutions that are not prohibited by
Section 6.03, any Subsidiary Guaranty shall fail

 

73



--------------------------------------------------------------------------------

to remain in full force or effect or any action shall be taken to discontinue,
terminate, or to assert the invalidity or unenforceability of any such
Subsidiary Guaranty, or any Guarantor shall fail to comply with any of the terms
or provisions of any such Subsidiary Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any such Subsidiary
Guaranty to which it is a party, or shall give notice to such effect;

(s) Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as to equipment which has become obsolete or which is
otherwise permitted to become released under the terms of any Collateral
Document; or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Credit Party shall fail
to comply with any term or provision of any Collateral Document that relates to
the perfection of a security interest and such failure is not cured within
thirty (30) days after the earlier of (1) Administrative Agent or any Lender
provides the Company notice of such failure or (2) the Company becomes aware of
such failure;

(t) The Company or any Subsidiary shall fail to pay when due any obligation with
respect to a Letter of Credit (other than a Facility LC), obligation under a
Sale and Leaseback Transaction or Contingent Obligation, which could reasonably
be expected to have a Material Adverse Effect;

(u) The Company or any Subsidiary (other than the entities described on Schedule
7(u)) shall discontinue its business, except as permitted under Section 6.03
hereof;

(v) The Company or any Subsidiary (other than the entities set forth on Schedule
7(v)) shall fail to maintain, or if any action, suit, proceeding or
investigation shall be commenced seeking to cancel, terminate, or alter, any
permit (i) which is necessary for it to carry on its business now being
conducted or as contemplated to be conducted, (ii) which is necessary for it to
own and operate its properties, and which, in the case of an event described in
clause (i) or clause (ii), could reasonably be expected to have a Material
Adverse Effect; or

(w) A Change in Control shall occur.

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may (and at the
request of the Required Lenders shall), by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Loan Commitments, and thereupon the Revolving Loan Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Revolving Loan
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

 

74



--------------------------------------------------------------------------------

ARTICLE VIII.

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

SECTION 8.02. Administrative Agent and Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03. Collateral; Required Lenders.

(a) Each Lender hereby irrevocably ratifies and accepts the Collateral Documents
in effect as of the Closing Date and authorizes and directs Administrative Agent
to enter into all additional Collateral Documents for the benefit of such
Lender. Each Lender hereby agrees, and each holder of any Note by the acceptance
thereof will be deemed to agree, that, except as otherwise set forth in
Section 9.02(b), any action taken by the Required Lenders, in accordance with
the provisions of this Agreement or the Collateral Documents, and the exercise
by the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Administrative Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents.

(b) Each Lender hereby irrevocably authorizes Administrative Agent, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by Administrative Agent under any Loan Document (A) upon termination of
the Revolving Loan Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Facility LCs, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (C) subject
to Section 9.02(b), if approved, authorized or ratified in writing by the
Required Lenders, or (D) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default; and
(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document. Upon
request by Administrative Agent at any time, each Lender will confirm in writing
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Article VIII. Subject
to the foregoing, Administrative Agent shall (and is hereby irrevocably
authorized by each Lender, to) execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Administrative
Agent for the benefit of Administrative Agent and the Lenders herein or pursuant
hereto upon the applicable Collateral; provided that (i) Administrative Agent
shall not be required to execute any such document on terms which, in
Administrative Agent’s opinion, would expose Administrative Agent to or create
any liability or entail any consequence other than the release or subordination
of such Liens without

 

75



--------------------------------------------------------------------------------

recourse or warranty and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrowers or any other Credit Party in respect of) all
interests retained by the Borrowers or any other Credit Party, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, Administrative Agent shall be
authorized to deduct all expenses reasonably incurred by Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.

(c) Administrative Agent shall have no obligation whatsoever to any Lender or
any other Person to assure that the Collateral exists or is owned by the
Borrowers or any other Credit Party or is cared for, protected or insured or
that the Liens granted to Administrative Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Article VIII or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent’s own interest
in the Collateral as one of the Lenders and that Administrative Agent shall have
no duty or liability whatsoever to the Lenders.

(d) Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

SECTION 8.04. Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth

 

76



--------------------------------------------------------------------------------

herein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in ARTICLE IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.05. Communications; Counsel. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.07. Successor. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section 8.07, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in Tulsa,
Oklahoma, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

SECTION 8.08. Lenders’ Reliance; Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in

 

77



--------------------------------------------------------------------------------

taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or by electronic communication (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as provided in the
signature pages hereto.

(b) Notices and other communications to the Lenders and the Administrative Agent
hereunder may be delivered or furnished by electronic communications (e.g.
E-Mail); provided that the foregoing shall not apply to notices pursuant to
ARTICLE II unless otherwise agreed by the Administrative Agent and the
applicable Lender.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt, or with respect to notices or communications given by electronic
communications, on the date of transmission.

(d) Each Designating Lender shall serve as the administrative agent of its
Designated Lender and shall on behalf of the Designated Lender: (i) receive any
and all payments made for the benefit of the Designated Lender and (ii) give and
receive all communications and notices and take all actions hereunder,
including, without limitation, votes, approvals, waivers, consents and
amendments under or relating to this Agreement and the other Loan Documents. Any
such notice, communication, vote, approval, waiver, consent or amendment shall
be signed by the Designating Lender on behalf of the Designated Lender and need
not be signed by the Designated Lender on its own behalf. The Borrowers, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. The Designated Lender
may not assign or transfer all or any portion of its interest hereunder or under
any other Loan Document, other than in conjunction with an assignment by its
Designating Lender in accordance with the provisions of this Agreement.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the

 

78



--------------------------------------------------------------------------------

purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Facility LC shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the written consent of the Required Lenders; provided
that (i) no such agreement shall (A) increase the Revolving Loan Commitment of
any Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (C) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Loan Commitment,
without the written consent of each Lender affected thereby, (D) change
Section 2.10(b) or (c) in a manner that would alter the sharing of payments
required thereby, without the written consent of each Lender, (E) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of the Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, or (F) release any Guarantor from
any Subsidiary Guaranty or release the Liens on a Substantial Portion of the
Collateral except in accordance with the terms of any Loan Document, without the
written consent of each Lender and (ii) and no such agreement shall change
Section 2.10(b) or (c) provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Facility LC or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Facility LCs issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Facility LCs.

(b) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a

 

79



--------------------------------------------------------------------------------

result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Facility LC or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Facility LC if the documents presented in connection
with such demand do not strictly comply with the terms of such Facility LC),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Revolving Loan Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Facility LC or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five
(5) days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Facility LC), except that (i) the Borrowers may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Facility LC), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

80



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment (if any) and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Loan Commitment to an
assignee that is a Lender immediately prior to giving effect to such assignment;
and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitment or Loans of any Class, the amount
of the Revolving Loan Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than the lesser of (i) $5,000,000.00 or (ii) the remaining amount of
the assigning Lender’s Revolving Loan Commitment (calculated as of the date of
such assignment), if any, and outstanding Loans, unless each of the Company and
the Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Loan Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no Designated Lender shall have any right to make any assignment of its
rights and obligations hereunder, provided that any assignment by any
Designating Lender in accordance herewith shall include an assignment of the
same proportionate part of all its Designated Lender’s rights and obligations
under this Agreement.

 

81



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d)
or Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this

 

82



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.01(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16, and Section 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender, or a non-resident of Canada for purposes of the ITA in the case of any
participation of rights and/or obligations with respect to a Canadian Borrower,
shall not be entitled to the benefits of Section 2.17 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) The Borrowers authorize each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Company and its Subsidiaries.

(f) (i) Any Lender may at any time after approval of the Administrative Agent
and the Company designate not more than one Designated Lender to fund Borrowings
on behalf of such Designating Lender subject to the terms of this
Section 9.04(f), and the provisions of Section 9.04(b) and (c) shall not apply
to such designation. No Lender may have more than one Designated Lender at any
time. Such designation may occur either by the execution of the signature pages
hereof by such Lender and Designated Lender next to the appropriate “Designating
Lender” and “Designated Lender” captions, or by execution by such parties of a
Designation Agreement subsequent to the date hereof in a form acceptable to the
Administrative Agent (a “Designation Agreement”). The parties to each such
designation occurring subsequent to the execution date hereof shall execute and
deliver to the Administrative Agent and the Company for their acceptance a
Designation Agreement. Upon

 

83



--------------------------------------------------------------------------------

such receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender
and consented to by the Company and the Administrative Agent, the Administrative
Agent will accept such Designation Agreement and will give prompt notice thereof
to the Company and the other Lenders, whereupon, from and after the effective
date specified in the Designation Agreement, the Designated Lender shall become
a party to this Agreement with a right to fund Canadian Dollar Loans on behalf
of its Designating Lender.

(ii) Each Designating Lender shall be and remain obligated to the Company, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and its related Designated Lender with respect to this
Agreement.

(iii) Effective upon a Designated Lender’s execution of this Agreement or
delivery of a Designation Agreement, as applicable:

(A) The Designated Lender appoints the Designating Lender as Designated Lender’s
administrative agent and attorney in fact and grants to Designating Lender an
irrevocable power of attorney to receive payments made for the benefit of
Designated Lender, to deliver and receive all communications and notices under
this Agreement and the other Loan Documents and to exercise on the Designated
Lender’s behalf all rights to vote and to grant and make approvals, waivers,
consents of amendments to or under this Agreement or the other Loan Papers. Any
document executed by Designating Lender on Designated Lender’s behalf in
connection with this Agreement or the Loan Documents shall be binding on the
Designated Lender. The Borrowers, the Administrative Agent and each of the
Lenders may rely on and are beneficiaries of the preceding provision.

(B) Each Designating Lender unconditionally agrees to pay or reimburse its
Designated Lender and save it harmless against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed or asserted
by any of the parties to the Loan Documents against the Designated Lender, in
its capacity as such, in any way relating to or arising out of this Agreement or
any other Loan Documents or any action taken or omitted by the Designated Lender
hereunder or thereunder, provided that the Designating Lender shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Designated Lender’s gross negligence or willful
misconduct.

SECTION 9.05. Disclosure. The Borrowers and each Lender hereby (i) acknowledge
and agree that (a) one or more Affiliates of JPMorgan Chase are or may become
direct or indirect equity investors in the Company, and (b) JPMorgan Chase
and/or its Affiliates from time to time may hold other investments in, make
other loans to or have other relationships with the Company, and (ii) waive any
liability of JPMorgan Chase or such Affiliate to the Company or any Lender,
respectively, arising out of or resulting from such investments, loans or
relationships other than liabilities arising out of the gross negligence or
willful misconduct of JPMorgan Chase or its Affiliates.

SECTION 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties

 

84



--------------------------------------------------------------------------------

hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Facility LCs, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Facility LC is outstanding and so long as the Revolving Loan Commitments
have not expired or terminated. The provisions of Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 and ARTICLE VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Facility LCs and the Revolving Loan Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.09. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of the Borrowers now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Oklahoma.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any United States federal
court or Oklahoma state court sitting in Tulsa, Oklahoma, and any appellate
court from any thereof, in any action or proceeding

 

85



--------------------------------------------------------------------------------

arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state or, to the extent permitted
by law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrowers or any
of their properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Approved Funds’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or

 

86



--------------------------------------------------------------------------------

Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers. For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.13(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

SECTION 9.16. Judgment Currency Conversion.

(a) The obligations of the Borrowers or any of the other Credit Parties
hereunder and under the other Loan Documents to make payments in US Dollars or
in Canadian Dollars, as the case may be (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery

 

87



--------------------------------------------------------------------------------

pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or a Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Administrative
Agent’s quoted rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Credit Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) Any amount due from a Credit Party under this Section 9.16(c) shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Loan Documents.

(d) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

[SIGNATURE PAGES ATTACHED]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MATRIX SERVICE COMPANY, a Delaware corporation By:  

/s/ Jason Turner

  Jason Turner, Vice President and Treasurer MATRIX SERVICE INC., an Ontario,
Canada corporation By:  

/s/ Jason Turner

  Jason Turner, Vice President and Treasurer MATRIX SERVICE INDUSTRIAL
CONTRACTORS ULC, a Nova Scotia, Canada unlimited liability corporation By:  

/s/ Jason Turner

  Jason Turner, Vice President and Treasurer MATRIX SERVICE CANADA ULC (formerly
known as MATRIX SERVICE ULC), an Alberta, Canada unlimited liability company By:
 

/s/ Jason Turner

  Jason Turner, Vice President and Treasurer NOTICE ADDRESS:

Matrix Service Company

5100 E. Skelly Drive, Suite 700

Tulsa, OK 74135

Telephone: (918) 838-8822

Fax: (918) 838-8810

E-Mail: Jturner@matrixservice.com

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Jennifer Kalvaitis

  Jennifer Kalvaitis, Vice President NOTICE ADDRESS: If to the Administrative
Agent: JPMorgan Chase Bank, N.A. 15 E. 5th Street Tulsa, Oklahoma 74103 Attn:
Jennifer Kalvaitis Phone No. 918-586-5955 E-Mail: jennifer.l.kalvaitis@chase.com

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Issuing Bank, Swingline Lender and as a Lender By:
 

/s/ Jennifer Kalvaitis

  Jennifer Kalvaitis, Vice President NOTICE ADDRESS: Borrowing Notices: Nicole
Gilmore JPMorgan Chase Bank, N.A. 10 S. Dearborn, Floor 7 Chicago, IL 60603
Phone: 312.732.2015 Fax: 312.385.7101 Email: cls.reb.chicago@jpmchase.com LC
Issuance: Cassandra Groves JPMorgan Chase Bank N.A. 10 S. Dearborn, Floor 7
Chicago, IL 60603 Telephone: 312.732.2006 Facsimile: 312.732.2729 E-Mail:
Chicago.lc.agency.closing.team@jpmchase.com For Facility LCs denominated in
Canadian Dollars: Jennifer McLaughlin 200 Bay Street, Floor 18 Toronto, ON, M5J
2J2, Canada Telephone: 416.981.2324 Facsimile: 416.981.2375 E-mail:
jennifer.l.mclaughlin@jpmorgan.com

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Toronto, Branch, as a Lender By:  

/s/ Michael Tam

  Michael Tam, Senior Vice President

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication

Agent and as a Lender

By:  

/s/ Kevin Cooper

  Kevin Cooper, Vice President

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (Canada branch) By:  

/s/ Medina Sales de Andrade

  Medina Sales de Andrade, Vice President

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as

Documentation Agent and as a Lender, and

as a Designating Lender

By:  

/s/ Reginald D. Johnson

  Reginald D. Johnson, Vice President

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO FINANCIAL

CORPORATION CANADA, a Nova Scotia,

Canada corporation, as Designated Lender

By:  

/s/ Richard Valade

  Richard Valade, President Designated Lender of Wells Fargo Bank, N.A.

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEGY BANK, N.A., as a Lender By:  

/s/ Daniel L. Cox

  Daniel L. Cox, Senior Vice President

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Jennifer Slabas

  Jennifer Slabas, Director ADDRESS:

111 W. Monroe - 5C

Chicago, IL 60603

Telephone: (312) 461-2272

Facsimile: (312) 293-5811

E-mail: jennifer.slabas@harrisbank.com

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Sean P. Gallaway

  Sean P. Gallaway, Vice President ADDRESS:

Bank of Montreal

Loan Products Group

4th Floor, 1 First Canadian Place

PO Box 150

Toronto, Ontario M5X 1H3

 

SIGNATURE PAGE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Closing Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   

Assignor:

  

 

2.   

Assignee:

  

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

     

 

3.   

Borrowers:

   Matrix Service Company and the other Borrowers named therein 4.   

Administrative Agent:

   JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

5.   

Credit Agreement:

   The Third Amended and Restated Credit Agreement dated as of November 7, 2011
among Matrix Service Company, the other Borrowers party thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other parties thereto. 6.   

Assigned Interest:

     

For all Interests

  

 

Facility Assigned2

   Aggregate Amount of
Revolving Loan
Commitment/Revolving
Loans for all  the
Lenders      Amount of  Revolving
Loan
Commitment/Revolving
Loans Assigned      Percentage Assigned of
Revolving Loan
Commitment/Revolving
Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Swingline Loan,” “Letters of Credit; “Swap Agreements,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitments/Revolving Loans of all the Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By  

 

  Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By  

 

  Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

Third Amended and Restated Credit Agreement

Dated November 7, 2011, as amended

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Oklahoma.



--------------------------------------------------------------------------------

Exhibit B

(Form of Opinion of Counsel)



--------------------------------------------------------------------------------

Exhibit C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of November 7, 2011 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among Matrix
Service Company, a Delaware corporation (the “Company”), the other Borrowers
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as Issuing Bank. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected chief financial officer of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct;

5. Schedule II attached hereto sets forth the determination of the interest
rates and other rates listed therein; and

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedules I, II and III hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this      day of
            ,         .

 

 

Chief Financial Officer, MATRIX SERVICE COMPANY



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             , 20      with certain

Provisions of the Agreement

All Calculations Below as of

            , 20      Except

As Provided Otherwise Below

1. Detailed Calculation of Consolidated EBITDA for Fiscal Year to Date

2. Detailed Calculation of Foreign Subsidiary EBITDA for Fiscal Year to Date

3. Detailed Calculation of Consolidated EBITDA for Previous Four Fiscal Quarters

4. Detailed Calculation of Foreign Subsidiary EBITDA for Previous Four Fiscal
Quarters

5. Detailed Calculation of Consolidated EBITDA for the most recently ended
calendar quarter

6. Detailed Calculation of Foreign Subsidiary EBITDA for the most recently ended
calendar quarter



--------------------------------------------------------------------------------

7. Consolidated Total Assets of the Company and its Subsidiaries: $        

Total Assets of Foreign Subsidiaries: $        

Ratio of Total Assets of Foreign Subsidiaries to Consolidated Total Assets:
    %

8. Foreign Subsidiary EBITDA for Previous Four Fiscal Quarters: $        

Consolidated EBITDA for Previous Four Fiscal Quarters: $        

Ratio of Foreign Subsidiary EBITDA to Consolidated EBITDA:     %

If equal to or greater than 15%, advise of election:

 

               Consolidated EBITDA to be calculated by deducting an amount equal
to Foreign Subsidiary EBITDA for purposes of Fixed Charge Coverage Ratio and
Senior Leverage Ratio

 

               Applicable Persons to Provide Documents and Instruments, Etc.
Required Under Sections 5.09(c) and (d)

9. Detailed Calculation of Senior Leverage Ratio

10. Detailed Calculation of Fixed Charge Coverage Ratio



--------------------------------------------------------------------------------

Schedule II to Compliance Certificate

Interest and Other Rates

 

APPLICABLE RATE   Actual Results: Senior Leverage Ratio:             
For Fiscal Quarter Ending                        Mark As
Applicable
with “X”   Senior Leverage Ratio   Eurodollar
Spread (bps)     CDOR
Spread
(bps)     ABR
Spread
(bps)     Canadian
Prime Rate
Spread (bps)     ³ 2.00 to 1.00     250        250        150        300     
< 2.00 to 1.00, but ³
1.50 to 1.00     225        225        125        275      < 1.50 to 1.00, but ³
1.00 to 1.00     200        200        100        250      < 1.00 to 1.00    
175        175        75        225   

 

Unused Revolving Credit Facility Fee   Actual Results: Senior Leverage Ratio:
            
For Fiscal Quarter Ending                        Mark as
Applicable
with “X”   Senior Leverage Ratio   Unused Revolving Credit
Facility Fee (bps)     ³ 2.00 to 1.00     45      < 2.00 to 1.00, but ³
1.50 to 1.00     40      < 1.50 to 1.00, but ³
1.00 to 1.00     35      < 1.00 to 1.00     30   



--------------------------------------------------------------------------------

Schedule III to Compliance Certificate

List of Reports and Deliveries Due at this Time

and Status

 

Report or Delivery Due

 

Status

                   



--------------------------------------------------------------------------------

Exhibit D

List of Existing Guarantees

March 7, 2003 Subsidiary Guaranty:

Matrix Service Inc.

Matrix Service Industrial Contractors, Inc, (f/k/a Matrix Service Mid-Continent,
Inc.)

Matrix Service Inc., an Ontario Canada corporation, a/k/a Matrix Service Inc.
Canada

Matrix Service Specialized Transport, Inc., f/k/a Frank W. Hake, Inc.

August 10, 2005 Subsidiary Guaranty:

Matrix Service Industrial Contractors Canada, Inc.

Matrix Service Industrial Contractors ULC

February 11, 2009 Subsidiary Guaranty:

Matrix Service ULC, an Alberta unlimited liability corporation

(now Matrix Service Canada ULC)

S.M. Electric Company, Inc., a New Jersey corporation

September 24, 2010 Subsidiary Guaranty:

Matrix Service International, LLC, a Delaware limited liability company

March 31, 2011 Subsidiary Guaranty:

Matrix International Holding, LLC, a Delaware limited liability company

Matrix International Construction, LLC, an Oklahoma limited liability company

July 15, 2011 Subsidiary Guaranty:

PDM Engineering Services, Inc., a Delaware corporation

MSE Engineering Services, Inc., a Delaware corporation

EDC Engineering Services, Inc., a Delaware corporation

Matrix International Engineering, LLP, a Delaware limited liability partnership



--------------------------------------------------------------------------------

Exhibit E

List of Existing Security Agreements

March 7, 2003 Pledge and Security Agreements executed and delivered by the
following parties:

Matrix Service Company

Matrix Service Inc.

Matrix Service Inc., an Ontario Canada corporation, a/k/a Matrix Service Inc.
Canada

Matrix Service Industrial Contractors, Inc, (f/k/a Matrix Service Mid-Continent,
Inc.)

August 10, 2005 Pledge and Security Agreements:

Matrix Service Industrial Contractors Canada, Inc.

Matrix Service Industrial Contractors ULC

August 10, 2005 Amended and Restated Pledge and Security Agreement:

Matrix Service Inc., an Ontario Canada corporation

February 11, 2009 Pledge and Security Agreements:

Matrix Service ULC, an Alberta unlimited liability corporation (now Matrix
Service Canada ULC)

S.M. Electric Company, Inc., a New Jersey corporation

September 24, 2010 Pledge and Security Agreement:

Matrix Service International, LLC, a Delaware limited liability company

March 31, 2011 Pledge and Security Agreement:

Matrix International Holding, LLC, a Delaware limited liability company

Matrix International Construction, LLC, an Oklahoma limited liability company

July 15, 2011 Pledge and Security Agreements:

PDM Engineering Services, Inc., a Delaware corporation

MSE Engineering Services, Inc., a Delaware corporation

EDC Engineering Services, Inc., a Delaware corporation

Matrix International Engineering, LLP, a Delaware limited liability partnership



--------------------------------------------------------------------------------

Exhibit F

List of Mortgages

California:

 

Mortgagor/Mortgagee

  

Matrix Service Inc./ JPMorgan Chase Bank, N.A., as Agent

Property Address

  

500 West Collins Avenue, Orange County, CA

Instrument

  

3/7/03 Deed of Trust with Assignment of Rents

Recording Info

  

Filed 12/9/03, Doc No. 2003001464632

Orange County Clerk-Recorder

The Hall of Finance & Records

12 Civic Center Plaza

Santa Ana, CA 92701

Canada:

 

Mortgagor/Mortgagee

  

Matrix Service Inc./ JPMorgan Chase Bank, N.A., as Agent

Property Address

  

473 Scott Road, Sarnia, Ontario N7T 7H5

Instrument

  

8/10/05 Registered Charge/Mortgage of Land

Recording Info

  

County of Lambton, No. 941714 registered August 17, 2005

Michigan:

 

Mortgagor/Mortgagee

  

Matrix Service Industrial Contractors, Inc./JPMorgan Chase Bank, N.A., as Agent

Property Address

  

6945 Crabb Road, Temperance, Michigan 48182

Instrument

  

3/7/03 Mortgage

Recording Info

  

Filed 4/2/03, Liber 2431, Page 159

Monroe County Register of Deeds

106 E. First

Monroe, MI 48161

Oklahoma:

 

Mortgagor/Mortgagee

  

Matrix Service Company/JPMorgan Chase Bank, N.A., as Agent

Property Address

  

1105 West Main Parkway, Catoosa, OK

Instrument

  

3/7/03 Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement
and Financing Statement

Recording Info

  

Filed 12/4/03, Book 1547, Page 0373, Doc No. 026796

Rogers County Clerk

Rogers County Courthouse

P. O. Box 1210

Claremore, OK 74017



--------------------------------------------------------------------------------

Texas:

 

Mortgagor/Mortgagee

  

Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent

Property Address

  

7021 Gregdale Road, Houston, Texas 77049

Instrument

  

3/7/03 Deed of Trust Assignment of Leases and Rents, Security Agreement and
Financing Statement

Recording Info

  

Filed 12/15/03, Doc No. 200361109, Official Public Records of Real Property

Harris County Clerk

P.O. Box 1525

Houston, TX 77251

Washington:

 

Mortgagor/Mortgagee

  

Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent

Property Address

  

3810 Bakerview Spur, Bellingham, WA 98226

Instrument

  

Deed of Trust

Recording Info

  

Filed 3/26/03, Doc No. 2030305470

Whatcom County Auditor

311 Grand Avenue

P.O. Box 398

Bellingham, WA 98227



--------------------------------------------------------------------------------

Exhibit G

List and Brief Description of Existing Facility LCs

 

Liability
Outstanding
Amount      Release Date    Expiry / Maturity
Date   

Beneficiary Name

$ 675,000.00       8/29/2003    3/23/2012   

Zurich American Insurance Company

$ 582,700.00       9/10/2004    3/23/2012   

National Union Fire Insurance Company

$ 4,579,000.00       6/10/2009    6/7/2012   

Arch Insurance Company

$ 550,314.00       2/11/2011    2/8/2012   

Legion Insurance Company

$ 197,785.85       9/20/2011    8/1/2012   

Ecobank Ghana

$ 242,463.00       6/19/2003    3/23/2012   

Liberty Mutual Insurance Company

$ 726,216.00       12/3/2010    9/30/2012   

Chevron North America Exploration



--------------------------------------------------------------------------------

Exhibit H-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. the Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

Exhibit H-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. the Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

Exhibit H-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

Exhibit H-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 7, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

Exhibit I

MATRIX SERVICE COMPANY

INVESTMENT POLICY

Purpose

The purpose of this policy is to establish guidelines for the management of cash
and investments for Matrix Service Company (the “Company”) while ensuring the
following (in order of importance):

 

  1. Preservation of capital

 

  2. Provide sufficient liquidity to satisfy operating requirements, working
capital purposes, and strategic initiatives

 

  3. Maximize after-tax yield based on Company’s investment policy and market
conditions

 

  4. Ensure compliance with the Company’s Senior Credit Facility and other
covenants

Responsible Parties

 

  A. It is the responsibility of the Board of Directors to approve the
Investment Policy and any revisions or amendments

 

  B. It is the responsibility of the Chief Financial Officer to:

 

  1. Monitor the portfolio for suitability

 

  2. Propose alterations to the Investment Policy

 

  3. Maintain administrative approvals

 

  4. Execute the investment policy and designate those who can execute it (need
to list designees in writing)

 

  C. All movement of funds into and out of the Company’s approved investment
accounts must be authorized by the Company’s Chief Financial Officer and are
restricted to transfer between such accounts and the Company’s primary operating
bank account

 

  D. All investment transactions must be approved in advance by the Company’s
Chief Financial Officer

Investment Objectives

Invest idle or surplus funds in accordance with the principles of sound
investment management and this Investment Policy by incorporating the following
fundamental objectives (in order of priority):

 

  A. Preserve capital

 

  B. Maintain an acceptable degree of liquidity

 

  C. Maximize yield within the constraint of maximum safety

 

  D. Optimize tax benefits

 

  E. The average weighted maturity in the portfolio will be maintained at 18
months or less



--------------------------------------------------------------------------------

  F. Maintain at all times an average portfolio credit quality of AA by S&P
and/or Aa by Moody’s

 

  G. The Company may not borrow money for short-term investment purposes (need
to distinguish investment of excess LIBOR borrowings in each traunch)

Securities Approved for Investment (refer also to summary Exhibit I)

U.S. Government and Government-sponsored Securities

 

  1. Direct obligations of the U.S. Government

 

  2. Government-sponsored Agency securities such as the following (but not
limited to):

Federal National Mortgage Association (FNMA)

Student Loan Marketing Association (SLMA)

Federal Home Loan Bank (FHLB)

Federal Home Loan Mortgage Corporation (FHLMC)

Federal Farm Credit Banks (FFCB)

Tennessee Valley Authority (TVA) Power Bonds and Notes

Repurchase Agreements (Repo)

 

  1. Contra-party must meet criteria set forth in section III.

 

  2. The short-term rating of the contra-party broker, dealer or bank must be at
least A1 by Standard & Poors and P1 by Moody’s Investors Service.

 

  3. The only acceptable collateral is:

 

  1) United States Teasuries

 

  2) United States Agencies as defined in section V.A.2.

Bank Related Securities

 

Certificates of Deposit      Medium Term Notes Time Deposits      Corporate
Bonds Commercial Paper      Bankers Acceptances

Eurodollar Time Deposits

     Bank Deposit Notes

 

  1. Bank institution must carry a long-term rating of single-A by either
Moody’s or Standard & Poors, and/or a “1” rating by a Nationally Recognized
Statistical Rating Organization (NRSRO) such as Moody’s Investors Service,
Standard & Poors, Fitch Investors Service, Duff and Phelps, and Thomson
BankWatch.

Corporate Debt Securities

Commercial Paper

Medium Term Notes



--------------------------------------------------------------------------------

Corporate Bonds

 

  1. Corporate issues of commercial paper must have minimum ratings of “A1” by
Standard & Poors and “P1” by Moody’s Investors Service.

 

  2. Other corporate debt instruments must have a long-term debt rating of at
least AA by Moody’s and/or Standard & Poors.

Tax Exempt and Taxable Securities

Municipal Bonds

Variable-Rate Put Bonds (VRDN’s)

Municipal Notes

 

  1. Bonds must carry a rating of at least single-A by Moody’s and/or Standard &
Poors.

 

  2. Notes and “put” options must carry a rating of MIG 1/VMIG 1 Moody’s and/or
A1 Standard & Poors.

 

  3. Any supporting bank letters of credit or guarantees must be of an
institution whose debt rating is at least single-A by Moody’s and/or Standard &
Poors or meets those requirements set forth in D.1.

Money Market Funds

 

  1. Investment is restricted to any such fund that invests primarily in
securities deemed acceptable for outright purchase.

 

  2. Domestic based money market funds shall be limited to 2a-7 funds. For
additional diversification and liquidity, the fund shall have at least $5
Billion in assets as of the date the Company’s account is initially opened.

 

  3. Money Funds shall be rated AAA by Moody and S&P.

Private Placement Offerings

 

  1. Company can invest in privately offered 3c7 investment funds whose
prospectus indicates that the fund will seek to maintain a constant $1.00 net
asset value (NAV) per share. Fund must maintain a AAA rating from at least two
of the following rating agencies: Moody’s, Standard and Poor’s, Duff and Phelps
or Fitch.

General Portfolio Parameters

 

  A. No security shall be of a maturity longer than three (3) years at date of
purchase, with the exception of “put” bonds or other “option” securities whose
ultimate maturity might exceed this restriction but whose option allows for
redemption within this limit.

 

  B. The weighted-average maturity of the portfolio shall not exceed 18 months.
The weighted-average maturity is the average length of time to maturity of
investments in the portfolio weighted according to the face value of the
investment.



--------------------------------------------------------------------------------

  C. The portfolio shall at all times maintain an average credit quality of
double-A by Moody’s and/or Standard & Poors.

 

  D. No single issuer or guarantor may represent more than ten percent (10%) of
the total value of holdings.

 

  E. No more than 30% of the portfolio is to be invested in any one issuer
(excluding U.S. Treasury obligations, Federal Agency obligations including
Government Sponsored Enterprises and the Banking/Finance sector).

 

  F. See Exhibit I - Part 2 for portfolio concentration limits.

All securities must carry the rating as outlined above at time of purchase.
Should ratings fall below these acceptable levels, the Chief Financial Officer
or another person designated by the Chief Financial Officer will be notified
immediately and a decision will be made as to what appropriate action will be
taken.

Administration/Internal Controls

 

  A. Administration of the investment policy and execution of the investment
strategy shall be the responsibility of the Chief Financial Officer.

 

  B. The Chief Financial Officer or another person designated by the Chief
Financial Officer may authorize investments permitted by this policy. No other
persons are authorized to make investments except for interest bearing deposits
at the bank where the Company has its accounts.

 

  C. There will be a Monthly Portfolio Report submitted each month for
management review.

Other

The Company’s Chief Financial Officer and Director of Finance are authorized to
administer and execute this Investment Policy to include:

 

  A. The establishment and maintenance of files for all accounts with
broker-dealers or asset managers and related transaction confirmations and
periodic account statements

 

  B. The preparation of journal entries on a monthly basis to accrue investment
income earned on investments, amortization of premiums or discounts, cash
receipts and fund transfers

 

  C. The reconciliation of all periodic account statements received from the
organizations investing the company’s cash, and from the company’s custodian, to
the general ledger

 

  D. The notification to an investment provider in the event of any change in
the company’s investment policy objectives, authorized persons or income tax
status

 

  E. Confirming that an account at a broker-dealer or asset manager conforms to
the terms of this investment policy statement and notifying the investment
provider in the event of non-conformance



--------------------------------------------------------------------------------

  F. Provide updates SAS 70 on a yearly basis



--------------------------------------------------------------------------------

EXHIBIT I - Part 2

 

Security Type

   Minimum  Rating
S&P/Moody’s    Maximum
Maturity    Maximum % of Portfolio   Single Issuer % of
Portfolio

U.S. Treasuries/Agencies/Repos

   A/A    3 years    100%   N/A

Commercial Paper

   A1/P1    270 days    30%   30%

CDs, Banker’s Acceptances, Bank Notes

   A1/P1    1 year    100%   30%

Corporate Bonds

   A/A    3 years    30%   30%

Taxable Municipal Bonds

   A/A    3 years    100%   30%

Tax Exempt Municipals

   A/A    3 years    100%   30%

Floating Rate Securities

   A/A    3 years    50%   30%

Money Market Funds

   Am/A-MR2    N/A    100%   N/A



--------------------------------------------------------------------------------

SCHEDULE 2.01

Revolving Lenders and Revolving Loan Commitments

 

Lender

   Revolving Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00   

Bank of America, N.A.

   $ 25,000,000.00   

Wells Fargo Bank, N.A.

   $ 25,000,000.00   

Amegy Bank, N.A.

   $ 22,500,000.00   

Bank of Montreal

   $ 22,500,000.00   

Total

   $ 125,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 3.05

Properties Subject to Title Defects that Might Interfere with

Ability to Conduct Business as Currently Conducted

or to Utilize Such Properties for their Intended Purpose

NONE



--------------------------------------------------------------------------------

SCHEDULE 3.06

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.10(a)

ERISA Events

In June 2010, the pension plan trustees of the Millwrights and Machinery
Erectors 1545 Pension Fund (the “Fund”) filed a lawsuit against Matrix Services,
LLC for its alleged share of the Fund’s accumulated funding deficiencies for
fund years 2003 through 2007 of approximately $366,000. Matrix Services, LLC,
the named defendant, is not an existing affiliate entity of the Company. The
Company expects that an amended pleading will be filed correcting the name of
the defendant to one or the other or both of the following defendants: Matrix
Service Specialized Transport, Inc. fka Frank W. Hake, Inc. and/or Matrix
Service Industrial Contractors, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3.13

Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,

Ownership Percentages Held by the Company or other Subsidiaries)

Parent Company: Matrix Service Company, a Delaware corporation (the Company) -
Total Authorized Capital: 65,000,000 total shares. Classes: 60,000,000 shares of
common stock at $0.01 par value and 5,000,000 shares of preferred stock at $0.01
par value

 

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix Service Industrial Contractors, Inc.

   500 shares of common stock @ $1.00 par value    Oklahoma    Matrix Service
Company   

100%

 

500 shares of common stock

  

10701 East Ute Street

 

Tulsa, OK 74146

   Y

Matrix Service Inc.

   5,000 shares of common stock @ $1.00 par value    Oklahoma    Matrix Service
Company   

100%

 

500 shares of common stock

  

10701 East Ute Street

 

Tulsa, OK 74146

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix Service Inc.

   Unlimited common and preferred stock    Ontario, Canada    Matrix Service
Inc. (OK)   

100%

 

500 shares of common stock

  

473 Scott Road

 

Sarnia, Ontario N7T 7W1

   Y

Matrix Service, Inc., Panama ***

      Panama    Matrix Service Company   

100%

 

less 1 share owned by local citizen on board of directors

  

10701 East Ute Street

 

Tulsa, OK 74146

   N

San Luis Tank S.A. de C.V. ***

      Mexico    Matrix Service Company   

100%

 

less 1 share owned by local citizen on board of directors

  

10701 East Ute Street

 

Tulsa, OK 74146

   N

Matrix Service Industrial Contractors Canada, Inc.

   50,000 shares of common stock @ $0.01 par value    Delaware    Matrix Service
Industrial Contractors, Inc.   

100%

 

1,000 shares of common stock

  

1500 Chester Pike

 

Eddystone, PA 19022

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix Service Industrial Contractors ULC

   100,000 shares of common stock @ no par value    Nova Scotia, Canada   
Matrix Service Industrial Contractors Canada, Inc.   

100%

 

100 shares of Common Stock

   459 Grandview Ave. Saint John, NB E2J 4M8    Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix Service Specialized Transport, Inc.

  

62,000 Shares

 

1,000 shares of Class A common @ $1.00 par value

 

1,000 shares of Class B common @ $1.00 par value

 

30,000 shares of Class A Preferred @ $1.00 par value

 

30,000 shares of Class B Preferred @ $1.00 par value

   Pennsylvania    Matrix Service Industrial Contractors, Inc.   

100%

 

100 shares of Class A Common Stock

 

100%

 

400 shares of Class B Common Stock

 

100%

 

17,500 shares of Class A Preferred Stock

  

1500 Chester Pike

 

Eddystone, PA 19022

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix Service Canada ULC (f/k/a Matrix Service ULC)

   Unlimited common and preferred stock    Alberta, Canada    Matrix Service
Inc. (OK)   

100%

 

100 shares of Common Stock

  

7067 39th Street

 

Leduc, AB

 

T9E 0B3

   Y

S.M. Electric Company, Inc.

   1,000 shares of common stock without par value    New Jersey    Matrix
Service Industrial Contractors, Inc.    100% - 96 shares of Common Stock   

601 New Brunswick Avenue

 

Rahway, New Jersey 07065-1144

   Y

Matrix Service International, LLC

   N/A    Delaware    Matrix Service Company    100% of the limited liability
company interest   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix International Holding, LLC

   N/A    Delaware    Matrix Service Company    100% of the limited liability
company interest   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

Matrix Service Costa Rica, SRL, a Costa Rican Sociedad de Responsabilidad
Limitada

   10,000,000 colones    Costa Rica    Matrix Service International, LLC    100%
- 10,000 colones    Costa Rica    N

Matrix International Construction, LLC

   N/A    Oklahoma    Matrix Service International, LLC    100% of the limited
liability company interest   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

MSE Engineering Services, Inc.

   5,000,000 shares common stock    Delaware    Matrix Service Company    100% -
1,000 shares   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

PDM Engineering Services, Inc.

   5,000,000 shares common stock    Delaware    MSE Engineering Services, Inc.
   100% - 1,000 shares   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

EDC Engineering Services, Inc.

   5,000,000 shares common stock    Delaware    MSE Engineering Services, Inc.
   100% - 1,000 shares   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix International Engineering, LLP

   N/A    Delaware   

Matrix Service International, LLC

 

MSE Engineering Services, Inc.

  

99%

 

1%

  

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

Matrix International Bahamas Ltd.

      Bahamas    Matrix Service International, LLC    100%   

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   N



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage

Ownership of Issued

and Outstanding
Common Stock and

other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

MSE International Puerto Rico, LLP

      Puerto Rico   

Matrix International Engineering, LLP

 

Kenneth Erdmann

 

Joseph Hoptay

  

99% - Class A Partnership Participation Units

 

0.5% - Class B Partnership Participation Units

 

0.5% Class B Partnership Participation Units

  

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   N

Matrix Construction, SRL

      Panama   

Matrix International Holding, LLC

 

Matrix Service International, LLC

  

50%

 

50%

  

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   N

*** Not currently considered to be a Subsidiary for purposes of the Credit
Agreement - see the revised definition of “Subsidiary”.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Listing and Description of Payment and Performance Bonds

Utilized By the Company

 

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     08983171       MATRIX SERVICE
INDUSTRIAL    STATE OF NEW JERSEY    Electrical Cont Stepen J. Barnacz    LP   
$ 1,000         03/31/11         03/31/12      6456690       MATRIX SERVICE
INDUSTRIAL    STATE OF NEW JERSEY    Electrical Cont Charles R. Carter    LP   
$ 1,000         08/19/09         03/31/12      929409576       KAREN SPRADLIN   
STATE OF OKLAHOMA    Notary Bond    NP    $ 1,000         11/03/07        
11/03/11      15168084N       RENE THOMPSON    STATE OF OKLAHOMA    Notary Bond
   NP    $ 1,000         06/13/08         06/13/12      15215269N       Heather
L. Dewees    OK    Notary Bond    NP    $ 1,000         10/29/2008        
10/29/2012      08364737       MATRIX SERVICE INC    SECRETARY OF THE DEPARTMENT
OF REVENUE FOR THE STATE OF LOUISIANA    Contractors License Bond Petroleum
Storage Tank Erection/Repair, Job #21212689; Location of contract - 3333Midway
Shreveport, Caddo, LA    LP         06/29/10         cancelled flat     
08364730       MATRIX SERVICE INC    SECRETARY OF THE DEPARTMENT OF REVENUE FOR
THE STATE OF LOUISIANA    Contractors License Bond Petroleum Storage Tank
Erection/Repair, Job #21113567    LP         06/01/10         cancelled flat   
  08364736       MATRIX SERVICE INC    SECRETARY OF THE DEPARTMENT OF REVENUE
FOR THE STATE OF LOUISIANA    Contractors License Bond Petroleum Storage Tank
Erection/Repair, Job #21212686; Location of contract - 3333Midway Shreveport,
Caddo, LA    LP         06/13/10         cancelled flat      6442210      
MATRIX SERVICE INC.    STATE OF LOUISIANA    Contractor License Job #21212388   
LP         10/23/09         cancelled flat      8364726       MATRIX SERVICE
INC.    STATE OF LOUISIANA    Contractor License Job #21218187    LP        
01/13/10         cancelled flat      08364725       MATRIX SERVICE INC   
SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA    Contractors
License Bond    LP         04/27/10         cancelled flat      LPM8364740      
MATRIX SERVICE INC    STATE OF LOUISIANA    Contractors License Job 21218199   
LP         11/09/09         cancelled flat      08364738       MATRIX SERVICE
INC    SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA   
Contractors License Bond Petroleum Storage Tank Erection/Repair, Job
#21212698-2701; Location of contract - 11842 River Road Street Rose, St.
Charles, LA    LP         08/03/10         cancelled flat      08364729      
MATRIX SERVICE INC    SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF
LOUISIANA    Contractors License Bond    LP         05/06/10         cancelled
flat      9009307       MATRIX SERVICE INC.    STATE OF WASHINGTON   
Electrical/Telecommunications Contractor’s Bond    LP         10/25/10        
cancelled flat   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     LPM8756513       MATRIX SERVICE INC.
   CITY OF WHITING INDIANA    Contractors License Bond    LP    $ 5,000        
05/18/11         05/18/12      09009205       S. M. ELECTRIC CO., INC.    STATE
OF NEW JERSEY    NJ Motor Fuel Tax Bond    GP           
  cancelled
5/2/2010   
     138060694       MATRIX SERVICE INC.    STATE OF NEW MEXICO    Contractor’s
License Bond    LP         04/11/09         cancelled      9026617       MATRIX
SERVICE INDUSTRIAL CONTRACTORS, INC.    THE BOARD OF COMMISSIONERS OF THE COUNTY
OF LAKE, STATE OF INDIANA, AND ANY CITIES OR TOWNS IN LAKE Lic. #C000895   
Contractors License Bond    LP    $ 5,000         09/22/11         09/22/12     
9026603       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    Massachusetts
Turnpike Authority - Fast    Guarantee Payment Bond - Tolls    GP    $ 5,000   
     09/03/11         09/03/12      9026772       John T. Smith (Matrix Service
Inc.)    STATE OF OKLAHOMA    Contractor’s License Bond #040697    LP    $ 5,000
        01/27/11         01/27/12      08364728       MATRIX SERVICE INC   
SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA    Contractors
License Bond    LP         04/13/10         cancelled flat      08983170      
MATRIX SERVICE INC.    STATE OF WASHINGTON Lic. #MATRISI991PS    Electrical
Contractor’s Bond    LP    $ 4,000         03/10/11         03/10/12     
08364727       MATRIX SERVICE INC    SECRETARY OF THE DEPARTMENT OF REVENUE FOR
THE STATE OF LOUISIANA    Contractors License Bond    LP         05/04/10      
  cancelled flat      09036023       MARK MCBROOM (MATRIX SERVICE INC.)    STATE
OF OKLAHOMA    Contractor License    LP    $ 5,000         3/18/2011        
3/18/2012      70827228N       JOYCE CLARK    COMMONWEALTH OF PA    Notary Bond
   NP    $ 10,000         11/10/09         11/10/13      9009317       MATRIX
SERVICE INDUSTRIAL    I.B.E.W. LOCAL UNION 313 NEW CASTLE, DELAWARE    Wage &
Welfare    WW    $ 10,000         08/25/11         08/25/12      08719373      
MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    LABORERS’ DISTRICT COUNCIL OF THE
METROPOLITAN AREA OF PHILADELPHIA & VICINITY    Wage & Welfare Funds Bond    WW
   $ 10,000         07/14/11         07/14/12      8719372       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    MILLWRIGHTS AND MACHINERY ERECTORS LOCAL UNION
1545    Wage & Welfare Funds Bond    WW    $ 10,000         07/14/11        
07/14/12      08720268       MATRIX SERVICE SPECIALIZED TRANSPORT, INC.   
OPERATING ENGINEERS LOCAL 825    Fringe Benefit Bond    WW    $ 10,000        
08/27/11         08/27/12      8756504       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    STATE OF ALASKA Lic. #31238    Construction Contractor
Surety Bond    LP    $ 10,000         03/17/10         12/31/11      9026731   
   MATRIX SERVICE, INC. DBA MATRIX TANK SERVICE, INC.    STATE OF ALASKA Lic.
#25316    Construction Contractor Surety Bond    LP    $ 10,000         03/09/11
        03/09/12      138060680       MATRIX (TANK) SERVICE, INC. MATRIX
SERVICE, INC.    STATE OF ARIZONA    License Bond - L-56 Welding    LP        
01/24/10         cancelled      105209499       MICHAEL D. HUBER    STATE OF
WASHINGTON    Notary Bond    NP    $ 10,000         05/19/09         05/19/13   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     104906874       Robin G. Van Den Berg
   WA    Notary Bond    LP    $ 10,000         2/15/2009         2/15/2013     
9026630       MATRIX SERVICE INC.    TEXAS DEPARTMENT OF TRANSPORTATION   
Superheavy or Oversize Permit Bond (Annual)    LP    $ 10,000         09/01/11
        08/31/12      08983152       MATRIX SERVICE INC.    STATE OF LOUISIANA
   Contractor License Job #21218144    LP         04/16/10         cancelled
flat      09057361       MATRIX SERVICE INC.    STATE OF NEW MEXICO   
Contractors License Bond    LP    $ 10,000         08/12/11         08/12/12   
  LPM8756491       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    STATE OF
WASHINGTON Lic. #MATRISI950DN    Contractors License and Permit    LP    $
12,000         03/15/11         03/15/12      9009315       MATRIX SERVICE, INC.
   STATE OF WASHINGTON    Contractor’s Surety Bond    LP           
  cancelled
8/16/2010   
     9009399       MATRIX SERVICE, INC.    STATE OF WASHINGTON Lic.
#MATRISI115OJ    Contractor’s Surety Bond    LP    $ 12,000         08/16/11   
     08/16/12      8364733       BILL JAEKEL    CALIFORNIA CONTRACTORS BOARD   
CA Cont - Qual Individual    LP    $ 12,500         06/18/11         06/18/12   
  09036017       S.M. ELECTRIC COMPANY, INC.    STATE OF CALIFORNIA   
Contractor’s License    LP    $ 12,500         3/9/2011         3/9/2012     
09036050       BILL JAEKEL (S.M. ELECTRIC COMPANY, INC.)    CALIFORNIA
CONTRACTORS BOARD    CA Cont - Qual Individual    LP    $ 12,500        
3/31/2011         3/31/2012      LPM8828025       MATRIX SERVICE INC.    STATE
OF CALIFORNIA Lic. #579211    Contractors License Bond    LP    $ 12,500        
04/18/11         04/18/12      LPM8828024       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    STATE OF CALIFORNIA Lic. #790060    Contractor’s license   
LP    $ 12,500         04/18/11         04/18/12      08983172       KEVIN A.
DURKIN    STATE OF CALIFORNIA.    Qualifying Individual    LP    $ 12,500      
  03/21/11         03/21/12      08364734       MATRIX SERVICE INC    SECRETARY
OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA    Contractors License
Bond Petroleum Storage Tank Erection/Repair, Job #21212592; Location of contract
- 11842 River Rd., St. Rose, St. Charles, LA    LP         07/06/10        
cancelled flat      9026663       MATRIX SERVICE INDUSTRIAL    CITY OF NEW
JERSEY, NJ    Contractor’s Surety Bond    LP    $ 15,000         11/21/10      
  11/21/11      09009209       S. M. ELECTRIC CO., INC.    LOCAL UNION 208, CT
CHAPTER    Wage & Welfare    WW    $ 15,000         05/23/11         05/23/12   
  09009223       MATRIX SERVICE INC.    STATE OF OREGON    Contractors License
   LP           
  cancelled
6/16/2010   
     8364724       MATRIX SERVICE INC.    STATE OF LOUISIANA    Contractors
License Job 21212660    LP         12/29/09         cancelled flat      8756488
      MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    IRON WORKERS DISTRICT
COUNCIL OF SOUTHRN OHIO & VICINITY BENEFIT TRUST, ETAL    Benefit Trust, Pension
Trust and Annuity Trust    WW    $ 20,000         02/09/11         02/09/12     
08982050       S. M ELECTRIC COMPANY, INC.    LOCAL UNION 607, SHAMOKIN DIVISION
CHAPTER OF PENN-DEL-JERSEY    Wage & Welfare    WW    $ 20,000         02/28/11
        02/28/12   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     9009266       MATRIX SERVICE COMPANY
   VILLAGE OF LEMONT, IL    General Construction Bond    LP         07/19/10   
     cancelled flat      9009313       MATRIX SERVICE CO.    STATE OF LOUISIANA
   Contractor License Job #21218194    LP         08/12/10         cancelled
flat      08983158       MATRIX SERVICE INC.    STATE OF LOUISIANA    Contractor
License Job #21218166    LP         04/07/10         cancelled flat      9026679
      MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    WEST VIRGINIA DIVISION OF
LABOR    Wage Payment Collection Surety Bond    WW         10/31/10        
cancelled flat      8719371       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.   
DISTRIC COUNCIL IRONWORKERS FUNDS OF NORTHERN NEW JERSEY    Wage & Welfare Funds
Bond    WW    $ 25,000         07/14/11         07/14/12      08719374      
MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL UNION #654    Surety Bond for Payment of Wages,
Fringes and Other Amounts Provided for Under a Collective Bargaining Agreement
   WW    $ 25,000         07/14/11         07/14/12      8756509       MATRIX
SERVICE INDUSTRIAL CONTRACTORS, INC.    INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS, LOCAL UNION NO. 474    Employer Surety Bond    WW    $ 25,000        
04/20/11         04/20/12      8756461       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    LOCAL 98 IBEW    Wage (Vacation Fund)    WW    $ 25,000   
     11/29/10         11/29/11      08719375       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    LOCAL UNION NO. 24, INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS, AFL-CIO    Wage & Welfare Funds Bond    WW    $ 25,000         07/14/11
        07/14/12      08719376       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.
   MARYLAND ELECTRICAL INDUSTRY FUNDS    Wage & Welfare Funds Bond    WW    $
25,000         07/14/11         07/14/12      LPM8756537       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    TRUSTEES OF IRON WORKERS DISTRICT COUNCIL OF
PHILADELPHIA AND VICINITY BENEFIT PLAN    Benefit and Pension    WW    $ 25,000
        07/01/11         07/01/12      08364717       MATRIX SERVICE INC   
SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA    Contractors
License Bond    LP         08/25/10         cancelled flat      08364718      
MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    THE TRUSTEES OF THE PENSION,
WELFARE, VACATION, EDUCATION, INDUSTRY AND SURETY Local 475    Wage and Welfare
- indemnity guaranteeing payment of the amount under the Agreement to be paid to
the Trustees of the Steamfitters Welfare Fund Local Union No. 475, etc.    WW   
$ 30,000         10/15/10         04/30/13      9009262       SM ELECTRIC CO.,
INC.    LOCAL UNION 400, MONMOUTH-OCEAN DIV NORTHERN NJ CHAP    Wage & Welfare
   WW    $ 40,000         07/01/11         07/01/12   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     LPM8748702       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    METROPOLITAN REGIONAL COUNCIL OF PHILADELPHIA
AND VICINITY OF THE UNITED BROTHERHOOD OF CARPENTERS    Payment of Fringes and
Other Amounts Provided for Under A Collective Bargaining Agreement    WW    $
40,000         04/26/11         04/26/12      6456682       MATRIX SERVICE INC.
   STATE OF LOUISIANA    Contractor License Job #21218183    LP         10/30/09
        cancelled flat      9009318       MATRIX SERVICE    STATE OF WYOMING,
DEPT. OF EMPLOYMENT    Employers Surety Bond    WC    $ 45,000         08/30/11
        08/30/12      070709002       SM ELECTRIC CO., INC.    BUREAU OF CUSTOMS
AND BORDER PROTECTION    Importer/Broker Bond Customs #990707702    CU    $
50,000         07/19/10        
  to be
cancelled   
     8756507       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS LOCAL UNION 380    Wage & Fringe Benefit Bond
   WW    $ 50,000         04/13/11         04/13/12      9009316       SM
ELECTRIC CO., INC.    LOCAL UNION 103, MA CHAPTER    Wage & Welfare    WW    $
50,000         08/18/11         08/18/12      9009312       SM ELECTRIC CO.,
INC.    LOCAL UNION 126, PENN-DEL-JERSEY CHAPTER    Wage & Welfare    WW    $
50,000         08/10/11         08/10/12      09009210       S.M. ELECTRIC CO.,
INC.    LOCAL UNION 236, ALBANY    Wage & Welfare    WW    $ 50,000        
05/31/11         05/31/12      9009311       SM ELECTRIC CO., INC.    LOCAL
UNION 654, PENN-DEL-JERSEY CHAPTER    Wage & Welfare    WW    $ 50,000        
08/10/11         08/10/12      08983162       SM ELECTRIC CO., INC.    LOCAL
UNION 90, CT CHAPTER NAT’L ELECTRICAL CONT ASSOC.    Wage & Welfare    WW    $
50,000         04/21/11         04/21/12      8719368       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    METROPOLITAN REGIONAL COUNCIL OF PHILADELPHIA &
VICINITY OF THE UNITED BROTHERHOOD OF CARPENTERS    Wage & Welfare - Surety Bond
for Payment of Fringes and Other Amounts Provided For Under a Collective
Bargaining Agreement    WW    $ 50,000         07/13/11         07/13/12     
9026677       MATRIX SERVICE, INC.    STATE OF IOWA Lic. #C095804   
Out-of-State Contractor Blanket Bond    LP    $ 25,000         10/16/11        
10/16/12      9036071       SM ELECTRIC CO., INC.    WEST VIRGINIA DIVISION OF
LABOR    Wage Payment Collection Surety Bond    WW    $ 50,000         04/12/11
        04/12/12      9036073       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.
   WEST VIRGINIA DIVISION OF LABOR    Wage Payment Collection Surety Bond    WW
   $ 50,000         04/12/11         04/12/12      9036072       MATRIX SERVICE
INC.    WEST VIRGINIA DIVISION OF LABOR    Wage Payment Collection Surety Bond
   WW    $ 50,000         04/12/11         04/12/12      9026629       MATRIX
SERVICE INDUSTRIAL    STATE OF NEVADA Lic. #53129    Contractor’s Surety Bond   
LP    $ 50,000         11/27/10         11/27/11      9026672       MATRIX
SERVICE, INC. DBA ENVIRONMENTAL PROTECTION SERVICES    STATE OF NEVADA   
Contractors’ License Bond    LP         10/15/10         cancelled flat     
8756502       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    IBEW LOCAL UNION
NO. 102    Employee Benefit Fund Contributions, Deductions and Wages    WW    $
60,000         03/11/11         03/11/12   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     6477421       SM ELECTRIC CO., INC.   
LOCAL UNION 229, YORK DIV.    Wage & Welfare    WW    $ 60,000         01/28/11
        01/28/12      9026689       MATRIX SERVICE INDUSTRIAL    PLUMBERS &
PIPEFITTERS UNION 74 CLAYMONT, DE    Wage & Welfare    WW    $ 60,000        
11/17/10         11/17/11      9009263       SM ELECTRIC CO., INC.    LOCAL
UNION 363, HUDSON VALLEY CHAPTER, NY    Wage & Welfare    WW    $ 65,000        
07/01/11         07/01/12      09009225       MATRIX SERVICE INC.    I.B.E.W.
LOCAL UNION 126    Wage & Welfare Bond    WW    $ 67,000         06/22/11      
  06/22/12      929461573       BRADLEY SCOTT VETAL, MICHAEL JAMES HALL, JAMES
P. RYAN & CHARLES B. BREWER, MATRIX SERVICE INC. & INDUSTRIAL SERVICE CORP. DBA
INDUSTRA/MATRIX JOINT VENTURE    STATE OF OREGON    Contractors License Bond
Petroleum Storage Tank Erection/Repair, Job #2122627; Location of contract - St.
James, LA    LP         08/10/09         cancelled      9009400       MATRIX
SERVICE, INC.    STATE OF OREGON Lic. #137501    Contractor’s License    LP    $
75,000         06/16/11         06/16/12     
  929461572/
9009265   
      MATRIX SERVICE INC. & INDUSTRIAL SERVICE CORP. DBA INDUSTRA/MATRIX JOINT
VENTURE    STATE OF OREGON    Construction Contractor’s Surety Bond    LP      
    
  cancelled
7/19/2010   
     08983161       SM ELECTRIC CO., INC.    LOCAL UNION 488, CT CHAPTER    Wage
& Welfare    WW    $ 90,000         04/10/11         04/10/12      9009314      
MATRIX SERVICES, INC.    STATE OF ARIZONA #ROC168365    License Bond    LP    $
90,000         08/15/11         08/15/12      08983163       MATRIX SERVICE INC.
   STATE OF LOUISIANA    Contractor License Job #22113560    LP         03/10/10
        cancelled flat      09009224       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    I.B.E.W. LOCAL UNION 126    Wage & Welfare Bond    WW    $
100,000         06/21/11         06/21/12      8720283       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    LOCAL UNION #322    Wage & Welfare    WW    $
110,000         11/12/10         11/12/11      LPM8748704       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL #400    Wage Welfare & Fringes Bond (400)    WW    $ 120,000        
05/10/11         05/10/12      08719365       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    LOCAL 98 IBEW    Wage and Welfare Funds Bond    WW    $
125,000         06/17/11         06/17/12      8719370       MATRIX SERVICE
INDUSTRIAL CONTRACTORS, INC.    INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL UNION 351    Wage and Welfare Funds Bond    WW    $ 140,000        
07/13/11         07/13/12      LPM8756503       MATRIX SERVICE SPECIALIZED
TRANSPORT, INC.    OPERATING ENGINEERS LOCAL 825    Pension, Welfare, Annuity,
Apprenticeship Training, Supplemental Unemployment Benefit, and Vacation Funds
   WW    $ 150,000         03/16/11         03/16/12      08364720       MATRIX
SERVICE INC    SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA
   Contractors License Bond Petroleum Storage Tank Erection/Repair, Job
#22113610; Ocation of contract - Houma, LA    LP         11/26/10        
cancelled flat   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     08364721       MATRIX SERVICE INC   
SECRETARY OF THE DEPARTMENT OF REVENUE FOR THE STATE OF LOUISIANA    Contractors
License Bond Petroleum Storage Tank Erection/Repair, Job #22113611; Location of
contract - Houma, LA    LP         11/26/10        
  cancelled
flat   
     8364703       MATRIX SERVICE INC.    SECRETARY OF THE DEPARTMENT OF REVENUE
FOR THE STATE OF LOUISIANA    Contractors License Plains Bond    LP        
01/26/10        
  cancelled
flat   
     08983160       SM ELECTRIC CO., INC.    LOCAL UNION 351, SOUTHERN DIV
SOUTHERN NJ CHAPTER    Wage & Welfare    WW    $ 200,000         03/08/11      
  03/08/12      08983151       MATRIX SERVICE INC.    STATE OF LOUISIANA   
Contractor License Job #27017025    LP         03/19/10        
  cancelled
flat   
     08748706       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    LOCAL 269 OF
THE INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS    Wage and Fringe Benefit
Bond    WW    $ 233,000         06/01/11         06/01/12      6231051      
MATRIX SERVICE INDUSTRIAL    LOCAL UNION 164, HUDSON-BERGEN-ESSEX DIV NORTHERN
NJ CHAPTER    Wage & Welfare    WW    $ 350,000         12/31/09        
  cancelled &
rewritten   
     08983159       S. M. ELECTRIC COMPANY, INC.    LOCAL UNION 269, MERCER DIV
SOUTHERN NJ CHAPTER    Wage & Welfare    WW    $ 500,000         03/05/11      
  03/05/12      09009208       S. M. ELECTRIC CO., INC.    LOCAL UNION 456,
MIDDLESEX DIV NORTHEASTERN CHAPTER NJ    Wage & Welfare    WW    $ 500,000      
  05/23/11         05/23/12      09009202       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC.    STEAM FITTERS UNION 420    Wage & Welfare Bond    WW    $
750,000         05/01/11         05/01/12      08364709       MATRIX SERVICE
COMPANY    STATE OF WASHINGTON    Self-Insurance Bond    WC    $ 873,000        
04/03/11         04/03/12      09009245       MATRIX SERVICE INDUSTRIAL
CONTRACTORS, INC. AND S.M. ELECTRIC COMPANY, INC.    LOCAL UNION 164,
HUDSON-BERGEN-ESSEX DIV NORTHERN NJ CHAPTER    Wage & Welfare    WW    $
1,350,000         06/30/11         06/30/12      9009264       SM ELECTRIC CO.,
INC.    LOCAL UNION 102, HIGHLANDS DIV NORTHERN NJ CHAPTER    Wage & Welfare   
WW    $ 1,350,000         07/01/11         07/01/12      08364704       MATRIX
SERVICE INDUSTRIAL CONTRACTORS, INC.    NORTH CAROLINA LICENSING BOARD   
Contractor License    LP    $ 2,000,000         03/01/11         03/01/12     
9057326       S.M. ELECTRIC CO., INC.    Commonsealth of Massachusetts   
Guarantee Payment    GP    $ 698,437         07/08/11         01/08/13     
922946       MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.    PHILADELPHIA GAS
WORKS    Specification No. 2781; Installation of Control Systems for the
Commissioning of ESD-6 at the Richmond Plant, 3100 E. Venango St., Phila., PA
19134    PP    $ 53,283         05/18/10         05/18/11      6674786      
Matrix Svc, Inc.    Lockheed Martin    Contract #8100002777    PP    $
22,023,325         11/9/2009         11/9/2010      6674787       Matrix Svc,
Inc.    City of Fullerton, CA    Installation of Hydropneumatic Tank @ Las
Palmas Reservoir 3B    PP    $ 57,677         12/17/2009         12/17/2010     
22246571       Matrix Service Ind Cont    Mayo Environmental Partners    Job
#7742-00-55MAYO - OVERRUN    PP    $ 6,308,379         6/15/2010        
6/15/2011   



--------------------------------------------------------------------------------

Aon   BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION     947797       MATRIX SERVICE INC.   
Enbridge Pipelines ND LLC    Bakken expansion    PP    $ 1,563,521        
8/16/2011         8/15/2012      947798       MATRIX SERVICE INC.    Enbridge
Pipelines ND LLC    Bakken expansion    PP    $ 999,510         8/16/2011      
  8/15/2012      947799       MATRIX SERVICE INC.    Enbridge Pipelines ND LLC
   Bakken expansion    PP    $ 2,020,284         8/16/2011         8/15/2012   
  947800       S.M. ELECTRIC CO., INC.    Northeast Utilities    Agawam
substation construction    PP    $ 11,175,000         8/24/2011         TBA   
               $ 55,235,416            922953       S.M. ELECTRIC COMPANY
INCORPORATED    URS Corporation    Subcontract No. 30029-1300-SC; System
Construction which includes Overhead Catenary System, Signal and Train    PP   
$ 3,357,081         8/2/2010        
  job
completed   
     922954       S.M. ELECTRIC COMPANY INCORPORATED    URS Corporation   
Hudson Bergen Rail Transit    PP    $ 3,172,909         10/13/2010        
  job
completed   
     922951       MATRIX SERVICE INC.    MAGELLAN PIPELINE TERMINALS, L.P.    E.
Houston Terminal, Pressurized Storage Sphere    PP    $ 4,068,300        
08/09/10        
  job
completed   
     Total Bonds for Old Projects which are completed but which we don’t have
the paperwork from the owner to close out the bond.      103971604       Matrix
Service Ind Cont    Kinder Morgan Bult Terminals, Inc.    Contract NO.
30999-CC03 “Structural-Mechanical Package” Fairless Hills Fertilizer Expansion
Project       $ 1,695,300         3/7/2008         3/7/2009      104906867      
Matrix Service Ind Cont    Burns & McDonnell    Branchburg-Flagtown System
Upgrade, Project No. 46139       $ 1,062,400         7/30/2008         7/30/2009
     929461571       Matrix Svc, Inc.    Calpine    Aidlin-12 Injection Line,
Control Station, and Wellhead Tie-In       $ 223,929         4/23/2009        
4/23/2010      929461575       Matrix Svc, Inc.    TexPar Energy LLC    Proposal
22151478 - clarification no 1 revision 1 dated July 9, 2009       $ 1,134,169   
     7/30/2009         7/30/2010      929461576       Matrix Svc Ind Cont, Inc.
   Atlas Technologies, Inc.    AP System for Brandywine Reality Trust at 101-113
Juniper St.       $ 245,300         8/17/2009         8/17/2010      55S002662
      S.M. ELECTRIC COMPANY INCORPORATED    CITY OF PERTH AMBOY    ELECTRICAL
FIRE ALARM AND SECURITY FOR BID PACKAGE NO. 9       $ 4,799,000         08/12/04
        55S002669       S.M. ELECTRIC COMPANY INCORPORATED    EE CRUZ COMPANY   
WASTEWATER TREATMENT PLANT IMPROVEMENTS FOR RAHWAY VALLEY SEWERAGE AUTHORITY   
   $ 8,150,000         04/19/05         55S002671       S.M. ELECTRIC COMPANY
INCORPORATED    TORCON INCORPORATED    FURNISH & INSTALL ALL ELECTRICAL
SECURITY, TELE/DATA AND RELATED WORK GREYSTONE PARK PSYCHIATRIC HOSP       $
25,605,000         09/28/05      



--------------------------------------------------------------------------------

Aon BOND NO.      PRINCIPAL    OBLIGEE    DESCRIPTION    TYPE    BOND
AMOUNT      EFFECTIVE      EXPIRATION   55S006932       MATRIX SERVICE
INDUSTRIAL CONTRACTOR INCORPORATED    FLUOR ENTERPRISES INCORPORATED    TOTAL
PETROCHEMICALS USA, INC., DEEP CONVERSION PROJECT, PT ARTHUR, TX; CONSTR 7Y
TANKS; CONTRACT #TO       $ 22,884,444         09/17/08         55S006936      
MATRIX SERVICES INCORPORATED    MAGELLAN PIPELINE COMPANY L.P.    AFE NO.
283-2009-7061, SCOTT CITY ETHANOL AND NEW TANK-DESIGN & CONSTRUCTION OF ONE 120’
DIAMETER X       $ 847,296         08/04/09         55S006938       MATRIX
SERVICE INCORPORATED    BURNS & MCDONNELL ENGINEERING COMPANY INCORPORATED   
PFFC CARGO TRUCK FILL STAND CONSTRUCTION PROJECT PHASE II, SUBCONTRACT NO. 42497
      $ 2,329,670         08/25/09         55S006940       MATRIX SERVICE
INDUSTRIAL CONTRACTORS INCORPORATED    PHILADELPHIA GAS WORKS    SECURTIY SYSTEM
DESIGN & INSTALLATION FOR THE LING FACILITY AT PGW’S PASSYUNK PLANT       $
372,313         10/13/09         55S007709       S.M. ELECTRIC COMPANY
INCORPORATED    SHAW STONE & WEBSTER    SUBCONTRACT NO. 11146404-102542,
ELECTRICAL INSTALLATION WORK MONTOUR UNITS 1 & 2 FGD RETROFIT PROJEC       $
16,456,290         03/06/07         55S007710       S.M. ELECTRIC COMPANY
INCORPORATED    ROWAN UNIVERSITY    INSTALLATION OF THE NEW 69KV SUBSTATION -
ROWAN UNIVERSITY BID # 07-36 (REBID)-ROWAN UNIVERSITY PURCH       $ 2,817,000   
     06/14/07         55S007711       S.M. ELECTRIC COMPANY INCORPORATED   
SHAWSTONE & WEBSTER CONSTRUCTION INCORPORATED    ELECTRICAL & INSTRUMENT
INSTALLATION - PSE&G, BRIDGEPORT, CT SUBCONTRACT NO. 1203613300-103322       $
4,945,000         06/15/07         929409561       Matrix Service Industrial
Contractors, Inc.    Nicholson & Hall Corporation    Tanks (6) and
silos/Dominion Energy       $ 557,600         10/12/2006         929401655      
Matrix Service Industrial Contractors, Inc.    Benham Constructors, LLC    Lake
Erie Biofuels Project       $ 4,450,069         8/22/2006                      $
98,574,780         



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

None



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

NONE



--------------------------------------------------------------------------------

SCHEDULE 6.08

Existing Restrictions (On Ability to Create, Incur or Permit Liens,

On Ability to Pay Distributions or to

repay loans or to guarantee Indebtedness, Etc.)

NONE



--------------------------------------------------------------------------------

SCHEDULE 7(u)

Entities that Will Discontinue Business or

Make a Material Change in the Nature of

or Manner of Business

The Company’s current intent is to dissolve Matrix Service Specialized
Transport, Inc.



--------------------------------------------------------------------------------

SCHEDULE 7(v)

Entities that are not Required to Maintain Permits

The Company’s current intent is to dissolve Matrix Service Specialized
Transport, Inc., a Pennsylvania corporation.